EXHIBIT 10.39*

 

 

Amended and Restated

L i c e n s e   A g r e e m e n t

 

 

between

HUGO BOSS Trade Mark Management GmbH & Co. KG

Dieselstrasse 12

D-72555 Metzingen

Germany

With its Branch

HUGO BOSS Trade Mark Management GmbH & Co KG

D- Metzingen Branch Ch-Zug

Baarerstr. 131

CH- 6300 Zug

– hereinafter referred to as “HUGO BOSS” –

and

MGI Luxury Group S.A.

35 Rue de Nidau

CH-2501 Bienne

Switzerland

– hereinafter referred to as “Licensee” –

 

*

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 3-6, 9, 10,
12, 13, 22, 24; APPENDIX 3 (PAGES 7-54; 58); APPENDIX 4 AND APPENDIX 5 (1ST PAGE
AFTER COVER SHEET ENTTITLED “QUARTERLY REPORTS – FINAL FIGURES”) AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PURSUANT TO RULE
24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”).



--------------------------------------------------------------------------------

 

2

 

Preface

 

a)

HUGO BOSS is entitled to grant licences for the trademarks “BOSS”, “HUGO BOSS”,
“BOSS HUGO BOSS”, “HUGO”, and “HUGO HUGO BOSS” which are registered or under
application for registration for various products in numerous countries around
the world.

The HUGO BOSS group enjoys an excellent reputation world-wide as an established
fashion house, which is based upon the high quality of HUGO BOSS products and
the special HUGO BOSS image.

 

b)

Licensee is aware that HUGO BOSS grants production and distribution licenses to
third parties for the above trademarks.

 

c)

The parties previously entered into a license agreement dated as of December 15,
2004 (the “Original License Agreement”) under which HUGO BOSS granted Licensee
the right to use the Trademarks (as hereinafter defined) in connection with
watches and the parties now wish to amend and restate the Original License
Agreement, i.e. the Original License Agreement is terminated and replaced by
this Agreement :

 

1.

Grant of License

 

1.1

Subject to the terms of this Agreement, HUGO BOSS hereby grants to the Licensee
the exclusive non-transferable license to use the trademarks “HUGO BOSS”, “BOSS
HUGO BOSS”, “HUGO HUGO BOSS”, “BOSS”, and “HUGO” as set forth in Appendices 1
and 2 to this Agreement, and any other trademarks which at any time during the
term of this Agreement are owned by HUGO BOSS and contain either or both the
words “HUGO” and/or “BOSS” (hereinafter referred to as the “Trademarks”), for
the production, marketing, advertising, promotion, sale and distribution of the
Licensed Products (as hereinafter defined) in the License Territory (as
hereinafter defined) and in connection therewith, and subject to the terms
hereof, to use the reputation and the image of HUGO BOSS and the products of
HUGO BOSS. In addition, HUGO BOSS hereby grants Licensee the non-exclusive right
and license to use the tradename HUGO BOSS as a tradename solely in connection
with Licensee performing its obligations and exercising its rights under this
Agreement.

The License includes, besides the exclusive right to use the Trademarks as set
forth above, the right to use the Trademarks in advertising and PR materials, in
promotional materials and on the packaging of the Licensed Products, subject to
and within the limitations of the other provisions of this Agreement, in
particular Art. 10. Trademark use on promotional gifts is only permitted upon
obtaining the prior written approval of HUGO BOSS. The License further includes
the exclusive right to use the HUGO BOSS Designs (as defined in section 6.5
hereof) and the right to use designs of the promotional material, and all
associated copyrights, trade dress rights, and other design rights.



--------------------------------------------------------------------------------

 

3

 

“Licensed Products” means

Men’s, women’s and children’s watches, e.g. wristwatches, pocket watches, alarm
watches (sometimes hereinafter referred to collectively as “Watches”) in each
case bearing the Trademarks on labelling, tags and/or on the products
themselves.

“License Territory” means all countries of the world

“Exclusive” means in this context that during the term of this Agreement, HUGO
BOSS will not grant any further licenses for the production, marketing,
advertising, promotion, sale and/or distribution in the License Territory of the
Licensed Products and moreover will not itself produce and/or distribute any
Licensed Products in the License Territory. Notwithstanding the foregoing, HUGO
BOSS retains the right to produce and/or distribute Licensed Products bearing
the Trademarks to the extent it in good faith deems such use necessary or useful
in order to perfect or preserve its rights in the Trademarks and only to the
extent that Licensee has refused or failed to provide HUGO BOSS with the
necessary Licensed Products within a reasonable time after written request made
to Licensee by HUGO BOSS. All such Licensed Products provided by Licensee to
HUGO BOSS shall be under terms of sale that are * consistent with Sec. 8.3
hereof. Moreover, nothing set forth herein shall limit in any way HUGO BOSS’
right to manufacture and/or distribute and/or grant licenses for manufacture
and/or distribution of products other than Licensed Products.

 

1.2

It is the intention of the parties that the Licensee exploits the rights granted
hereunder throughout the whole of the License Territory to the extent
commercially reasonable. Subject to the terms of this Agreement, it shall be
considered commercially reasonable for the Licensee to make use of the license
and engage in an active course of distribution and marketing activities in those
countries within the License Territory where the HUGO BOSS group has an existing
marketing and distribution structure for its core products. However, the parties
agree that Licensed Products shall be distributed, marketed and sold – at a
minimum - in the following countries: (Europe:) United Kingdom, Germany, France,
Spain, Italy, Benelux, Switzerland, Austria and Russia (Asia:) Japan, Hong Kong,
South Korea, Taiwan, PR China, Singapore, (Americas:) U.S.A., Canada, Mexico,
Brazil and Duty Free/ Travel Retail (as a market).

Licensee shall refrain from any activity which could adversely affect in any way
the cooperation of the parties under this Agreement and any third party licensee
of HUGO BOSS with respect to production, distribution, sales and promotion
campaigns or any other activity using or in connection with the Trademarks.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

4

2.

Subcontractors

 

2.1

The Licensee is entitled to have the Licensed Products manufactured by third
parties acting as subcontractors. In any case, manufacturers of the Licensed
Product are to be considered as subcontractors according to this regulation.
Licensee shall inform HUGO BOSS in a timely manner of new subcontractors at the
latest 6 (six month) after production start.

 

2.2

Licensee warrants to HUGO BOSS that each subcontractor will perform all relevant
obligations under this Agreement.

 

2.3

HUGO BOSS may request for cause, upon written notice to Licensee, at any time
that a subcontractor shall discontinue the manufacturing of the License
Products. It shall be considered as cause if, based on reasonable grounds which
shall be set forth in the written notice delivered to Licensee as provided
above, it appears likely that the subcontractor will materially and enduringly
imperil the marketing concept of HUGO BOSS e.g. through the production of
Licensed Products of inferior quality. The Licensee warrants that its agreements
with subcontractors shall provide for immediate termination on the
aforementioned grounds.

 

3.

HUGO BOSS Team

LICENSEE shall at all times maintain a separate team of highly experienced and
qualified people in charge of the development, the marketing and the overall
distribution and sale strategy of the Licensed Products.

 

4.

Payments / Taxes

 

4.1

The license and marketing fees payable by Licensee to HUGO BOSS are stated in
CHF. The payment shall be made to account :

*

or such other account as HUGO BOSS may from time to time designate to Licensee
in writing. Any amounts owing to HUGO BOSS which are past due shall bear
interest at EURIBOR (reference date for EURIBOR rate is due date) plus 400 basis
points (4.0% from the time payment is due).

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

5

 

4.2

Direct taxes on the license fees and/or advertising contributions in the Federal
Republic of Germany will be assumed by HUGO BOSS; Licensee agrees to pay any
turnover tax (VAT) and/or withholding tax on the license fees, Marketing
Contribution (as defined in Sec. 10.8) and/or Advertising Fees (as defined in
Sec. 10.4) imposed on Licensee under the law of Switzerland, any Swiss Canton or
any other taxing authority within Switzerland. An amount equal to the
withholding taxes paid by Licensee shall be deducted by Licensee from the
License Fees payable under Article 5 and/or from the Marketing Contribution or
Advertising Fees payable under Article 10. Licensee shall, in due time, furnish
HUGO BOSS with all certificates or other administrative documents issued by the
Swiss taxing authority on the withholding taxes paid.

 

5.

License Fees

 

5.1

As compensation for the rights and opportunities for use provided in this
Agreement, Licensee shall pay to HUGO BOSS a license fee in the amount of * % of
the sum of the Net Sales. Net Sales shall designate the sales of Licensed
Products made and invoiced by Licensee or by any entity controlled by, under
common control with, or controlling Licensee (“Licensee Affiliate”) to an
unrelated third party (e.g. customer or distributor or HUGO BOSS Group) after
the deduction of:

 

  •  

Sales or value added taxes;

 

  •  

Customs duties and insurance costs;

 

  •  

Packing and freight charges;

 

  •  

Returns that Licensee actually authorizes and receives, not exceeding in any
year an amount equal to * of Licensee’s total sales of Licensed Products in such
year; and

 

  •  

Rebates and other allowances, defined as credits to a customer after delivery
that Licensee actually grants in writing to the extent auditable, expressly
excluding credits for warranty related or delivery or quality issues, and
further excluding any credits included within the Marketing Contribution (as
defined in Sec. 10.8) and not exceeding in any year an amount equal to * of
Licensee’s total sales of Licensed Products in such year,

provided that each such item is indicated separately and appears clearly
separate from the product price, or, in the case of returns and allowances, is
appropriately documented. Deferrals and accruals which are not documented as
credit notes are not allowed. Subject to Sec. 5.3 and subsequent adjustment for
returns and allowances, the due date of the license fees is Licensee’s invoicing
date to third parties. Notwithstanding anything contained herein to the
contrary, sales of Licensed Products made to the French and German subsidiaries
of the joint venture company owned by Movado Group, Inc. (“MGI”) and TWC S.A. in
France and Germany shall be exceptionally considered sales to an unrelated third
party

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

6

 

according to this Section 5.1 but (for the avoidance of doubt) sales of Licensed
Products made to the U.K. joint venture company owned by MGI and Swico Limited
shall not be considered sales to an unrelated third party according to this
Section 5.1.

 

5.2

Licensee shall pay to HUGO BOSS a minimum annual license fee each year equal to
* Net Sales for such year under the Business Plan (as defined in Section 11).

 

Minimum License Fee:

  

*

  

for calendar year 2012,

  

*

  

for calendar year 2013,

  

*

  

for calendar year 2014,

  

*

  

for calendar year 2015,

  

*

  

for calendar year 2016,

  

*

  

for calendar year 2017 and

  

*

  

for calendar year 2018

The minimum license fee for each year shall be payable in monthly instalments
throughout such year and on the last day of each month.

Notwithstanding the foregoing, in the event that the entity owning either the *
brand acquires fifty percent (50%) or more of the voting rights of Licensee or
of any entity controlling Licensee, then the minimum annual license fee each
year shall be * Net Sales for such year as set forth in the Business Plan,
beginning with the calendar year in which such change of ownership has taken
place.

 

5.3

No later than 30 days after the last day of each calendar quarter (April 30,
July 30, October 30 and January 30, respectively, or if such date shall fall on
a weekend or holiday, the following business day), Licensee shall submit to HUGO
BOSS a written statement setting forth the license fee and Advertising Fee (as
defined in section 10.4) due for the immediately preceding calendar quarter,
giving a count by country of total Licensed Products sold per stock keeping unit
(“SKU”) and the applicable Net Sales. Licensee shall remit to HUGO BOSS with
each such statement the aggregate license fee and Advertising Fee due for the
calendar quarter then ended. After the fourth quarter each year, Licensee shall
determine the license fee and the Advertising Fee due for such year and, where
necessary, the difference between the minimum fees and the license fees and
Advertising Fees paid for such year.

In the event the payments made were less than the minimums due for any such
year, Licensee shall transmit the difference at the latest with the payment of
the License fee due for the fourth quarter. In the event the payments made were
more than minimums due for any such year, Licensee can deduct the overpaid
differences from the license fee and Advertising Fee due in the fourth quarter.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

7

 

Moreover, the Licensee shall submit written monthly statements of the Net Sales
of Licensed Products per country, brand and gender as well as the Travel Retail
separately (the Net Sales Monthly Statement). The Net Sales Monthly Statement
shall also identify separately wholesale versus retail Net Sales. This Net Sales
Monthly Statement shall be sent to HUGO BOSS no later than 10 days after the
last day of the relevant month. Reporting currency will be CHF.

 

6.

Product Development, Product Design

 

6.1

To ensure the uniformity of quality and image in all products sold by HUGO BOSS
and its licensees and bearing HUGO BOSS trademarks, the principal design
guidelines and general structure of the collection shall be provided by HUGO
BOSS to Licensee for development of the Licensed Products. Licensee agrees to
observe and comply with all such guidelines and briefings and acknowledges HUGO
BOSS’ high quality standards and reputation in high end fashion products. HUGO
BOSS will notify Licensee in due time when such guidelines will be materially
modified.

 

6.2

Licensee shall provide all its design proposals in the following process:

 

  (i)

Licensee shall present to HUGO BOSS design drawings. After approval according to
this subsection 6.2,

 

  (ii)

Licensee shall present to HUGO BOSS prototypes. After approval according this
subsection 6.2,

 

  (iii)

Licensee shall present to HUGO BOSS pre-production samples for approval.
Licensee warrants that production conforms to the approved pre-production
samples.

HUGO BOSS shall, with respect to each submission made by Licensee for approval,
notify Licensee in writing without undue delay, and in any event within ten
(10) business days, as to whether it approves the submission. Unless HUGO BOSS
disapproves any submission with the specified time period, it will be deemed
approved. In the event HUGO BOSS disapproves any submission, it will furnish
Licensee with the reasons for such disapproval together with notice thereof.

Licensee shall not proceed with the manufacture of a new product design for any
Licensed product without the written approval of HUGO BOSS as provided
hereunder.

 

6.3

Following approval by HUGO BOSS of any prototype as provided hereunder, Licensee
shall provide HUGO BOSS with samples of the Licensed Products from the first
production run using the approved designs for the purpose of obtaining HUGO
BOSS’ written approval of said samples. Each party shall receive and maintain an
approved production run sample of every approved model for purposes of
documentation of said approval and quality control of the Licensed Products
pursuant to Sec. 7. The costs of creation and supply of the samples shall be
borne by Licensee.



--------------------------------------------------------------------------------

 

8

 

6.4

The parties acknowledge and agree that it is essential to the image and
reputation of HUGO BOSS to regularly adjust the range of designs of the Licensed
Products (like those of HUGO BOSS and its other licensees) to meet new demands
and fashion trends. The intervals of the renewal and expansion of product
designs will be mutually determined by the parties acting in good faith.

 

6.5

Licensee agrees that HUGO BOSS shall become and remain the sole owner of any
design that it approves hereunder which is not in the public domain and which
previously was not used by Licensee on products other than the Licensed
Products, including usage of special materials, creation of special colour
effects and shapes, to the extent the respective Licensed Products are actually
offered for sale in any jurisdiction (“HUGO BOSS Designs”). HUGO BOSS shall
protect all HUGO BOSS Designs, where appropriate, in accordance with Sec. 13. of
this Agreement. In addition, HUGO BOSS remains the sole owner of any design for
the Licensed Products which was developed by HUGO BOSS. Licensee shall remain
the owner of designs proposed to HUGO BOSS but not used on any Licensed Products
sold to third parties.

 

6.6

Licensee shall provide HUGO BOSS, on its own costs, with one sample of each
launched Licensed Product.

 

7.

Quality

 

7.1

Licensed Products produced by Licensee for sale shall conform to the samples
from the first production of such Licensed Products approved by HUGO BOSS
pursuant to Section 6.3. Licensee shall adhere to the standards of quality
(including, without limitation, materials, design and workmanship) as well as
the social standards of HUGO BOSS Group set forth in Appendix 3 (as such
standards may be updated and expanded by mutual agreement between the Parties
from time to time) and safeguard the quality of Licensed Products by means of
quality-control measures approved by HUGO BOSS. In doing so, Licensee
acknowledges HUGO BOSS’ high quality standards and reputation in high end
fashion products.

 

7.2

All modifications with respect to materials, design and workmanship in a series
under production require the prior written approval of HUGO BOSS.

 

7.3

HUGO BOSS may at any time, upon giving reasonable prior notice, carry out
quality and manufacturing control inspections at the premises of Licensee, or
wherever the Licensed Products are being manufactured, or it may have such
inspections performed by third persons. Licensee agrees to permit such
examinations, also with respect to subcontractors, during normal business hours
and facilitate said inspections.



--------------------------------------------------------------------------------

 

9

 

7.4

In the event that any Licensed Products produced or in production do not conform
to the required specifications, HUGO BOSS shall give notice of such
nonconformity to Licensee and, in HUGO BOSS’ sole discretion, determine whether
the affected Licensed Products may be sold. In the event Licensee shall become
aware of any such nonconformity, it shall immediately notify HUGO BOSS thereof
prior to the distribution of the affected Licensed Products, so that HUGO BOSS
can make appropriate decisions as to conforming such products to the applicable
quality standards that shall be binding upon the Licensee. In any case in which
either party has notified the other of any such quality problem, no affected
Licensed Products shall be distributed until HUGO BOSS has approved and
monitored the necessary modifications to said products or otherwise indicated in
writing that the products are acceptable. If it is not reasonably practicable to
conform the affected Licensed Products to the applicable quality standards,
Licensee shall have the right to sell such Licensed Products but only after
removing any identifying brand names and only through its outlet stores or
through approved clearance channels; alternatively the affected Licensed
Products will be destroyed under the supervision of HUGO BOSS and the costs
thereof borne by Licensee.

 

8.

Distribution

 

8.1

Licensee shall be responsible for the distribution of the Licensed Products
throughout the License Territory. The parties agree that the Licensed Products
will be offered, sold and distributed by Licensee directly and/or through
Licensee’s distributors exclusively through distribution channels which suit the
image of the Trademarks and the marketing policies of HUGO BOSS including the
following:

 

  •  

specialised retail dealers;

 

  •  

high-end department stores, provided they are HUGO BOSS clients;

 

  •  

HUGO BOSS Group own retail Stores, shops and outlets (directly operated stores =
DOS);

 

  •  

HUGO BOSS stores and shops provided they are franchise partner of HUGO BOSS
Group

 

  •  

Duty-Free stores;

 

  •  

Licensee’s own outlet stores;

 

  •  

After prior written approval by HUGO BOSS, which shall not be unreasonably
withheld: Other clearance channels up to * of annual Net Sales. In case where
said percentage of Net Sales exceeds *, Licensee needs the express and written
approval by HUGO BOSS for such distribution on a case-by-case basis, such
approval not to be unreasonably withheld.

 

  •  

After prior written approval by HUGO BOSS: catalogues, premium, incentive, and
on-line sales.

 

  •  

Military accounts

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

10

 

Within the framework of the Business Plan and subject to this section 8.1,
Licensee shall suggest, and the Parties shall agree on individual distribution
channels (importers, retail dealers, “points of sale”) for the Licensed
Products.

 

8.2

Licensee shall enter into separate distribution agreements with its
distributors. No rights or duties shall be derived for HUGO BOSS from the
resulting direct contract relationship between Licensee and its distributors.
However, Licensee guarantees that the agreements between Licensee and its
distributors will terminate if the agreement between HUGO BOSS and Licensee
terminates for any reason whatsoever.

Licensee will terminate its contract with any distributor in the event that any
such distributor violates a material term of such contract which reasonably is
expected to adversely affect the reputation, image, style and marketing strategy
of HUGO BOSS (e.g., no diversion of Licensed Products, adherence to advertising
protocol, selling only to approved accounts), and such violation has not been
remedied within fifteen (15) calendar days. Licensee warrants that such a remedy
and termination clause will be provided for in the respective agreements.

 

8.3

At the request of HUGO BOSS, Licensee will sell the Licensed Products to HUGO
BOSS itself, to organisations within HUGO BOSS’ distribution network for further
distribution to its local customers (e.g. franchising stores, BOSS HUGO BOSS
Shops in Shops, etc.) or directly to said local customers under terms of sale
that are no less favourable than those Licensee grants to its large, full-price
key accounts..

Sales to HUGO BOSS directly operated stores will generally be * .

Once each year HUGO BOSS DOS shall have the right, with the prior written
approval of Licensee (which approval shall not be unreasonably withheld) to * .

 

8.4

Licensee shall entrust the distribution of the Licensed Products as follows:

Nominated sales personnel shall attend mainly to the distribution of the
Licensed Products. These personnel will not distribute or be otherwise involved
in handling any products competing with the Licensed Products, i.e. with
high-end designer brands, without the prior written approval of HUGO BOSS. The
distribution system, as well as the countries included within Licensee’s key
market plan and Licensee’s organizational structure with respect to the License
Products, are set forth in the Business Plan.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

11

 

Licensee will select its sales personnel in accordance with and inform its sales
personnel of the product philosophy of the Licensed Products as communicated by
HUGO BOSS. Upon request by HUGO BOSS, Licensee shall cause its employees who are
entrusted with the distribution of the Licensed Products to be trained regularly
by HUGO BOSS or by persons or companies instructed by HUGO BOSS. Licensee will
require each such employee to abide by such product philosophy.

 

8.5

Licensee acknowledges that to preserve the goodwill associated with the
Trademarks, License Products should be sold at prices and terms reflecting the
prestigious nature of the Trademarks, and the reputation of the Trademarks as
appearing on goods of high quality and reasonable price, it being understood,
however, that HUGO BOSS is not empowered and may not fix or regulate the prices
for which the Licensed Products are to be sold, either at the wholesale or the
retail level. The Licensee shall inform HUGO BOSS every season about the changes
of the assortment such as carry over and phase-out products. Dates need to be
mutually agreed (May and November)

 

8.6

Licensee shall not materially breach the applicable terms and dates of delivery
and shall in a timely and complete manner inform HUGO BOSS of any material
problems which arise in connection therewith, particularly delivery delays.

 

8.7

Licensee shall handle all customer inquiries and complaints relating to the
Licensed Products in a manner consistent with the manner in which it handles
customer inquiries and complaints relating to watches it sells at comparable
prices under other brand names. Licensee shall provide substantially the same
service, warranties, repair and replacement rights to wholesale purchasers and
consumers of the Licensed Products as it provides to purchasers of such other
watches. Licensee shall be solely responsible for all costs associated with the
handling of such inquiries and complaints and the provision of such service.

The After Sales Service is subject to the quality requirements as stated in
Section 7 of this Agreement and may be controlled by HUGO BOSS in accordance
with the same conditions.

 

9.

Launch Dates

The parties shall agree on an annual general launch schedule, and on further
seasonal launch schedules based on said annual launch schedule.



--------------------------------------------------------------------------------

 

12

 

10.

Marketing, Advertising and Promotional Measures

 

10.1

With regard to the general HUGO BOSS marketing activities, HUGO BOSS alone is in
charge of all activities including all marketing, advertising (e.g. newspapers,
magazines, billboards, TV, radio, internet sites) and promotional as well as
sport and art sponsoring activities.

 

10.2

Within the framework of the Business Plan (Sec. 11), marketing, advertising and
promotional activities in connection with the Licensed Products shall be agreed
upon with the Licensee. The parties shall inform each other regularly about the
implementation of this Business Plan.

 

10.3

With respect to the Licensed Products, subject to section 10.4, HUGO BOSS is in
charge of conception and design of all advertising activities (e.g. concepts,
layouts and shootings for print and billboard campaigns; concepts, layouts and
production for TV or radio spots; concepts, layouts and set ups of internet
sites; all media bookings and spending

 

10.4

To contribute to the costs for the above-mentioned activities of HUGO BOSS,
Licensee shall pay to HUGO BOSS an amount each year equal to the greater of
(i) * target Net Sales for such year set forth in the Business Plan
(“Advertising Fee”).

The Minimum Marketing Fee for each year shall be payable in monthly instalments
throughout such year and on the last day of each month.

Notwithstanding the foregoing, in the event that the entity owning either the *
brand acquires fifty percent (50%) or more of the voting rights of Licensee or
of any entity controlling Licensee, then the Advertising fee each year shall be
* target Net Sales for such year as set forth in the Business Plan.

The Advertising Fee shall be paid in accordance with the provisions in Sec. 4
and 5. HUGO BOSS shall use this fee for the costs of production and placement in
print and electronic media of advertising for Licensed Products only. HUGO BOSS
and Licensee shall, every six (6) months, agree in which countries such media
budget shall be spent; provided, however, that for the U.S.A. only, such media
budget shall be withheld and spent by Licensee as it shall reasonably determine
after approval of HUGO BOSS. While in principle, HUGO BOSS shall endeavour to
spend the entire Advertising Fee paid by Licensee in respect of each year, and
Licensee shall endeavour to spend the portion thereof withheld for the U.S.A.,
prior to the end of such year, the parties recognize that this will not always
be practical or possible and therefore they agree that any deficiency will be
spent in the immediately following year.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

13

 

10.5

Licensee shall be responsible for conception and design of point-of-sale
activities with regard to the Licensed Products, i.e. catalogues for retailers
and/or sales representatives, special events, co-operative advertising with the
retailer and product displays. However, all advertising materials and
promotional activities require the prior written approval of HUGO BOSS.

 

10.6

Moreover, Licensee shall carry out all point-of-sale activities such as
production and distribution of stand-ups, window cards, catalogues and other
promotional material, production and distribution of product displays, special
events, co-operative advertising with retailers.

Licensee shall also be responsible for trade fairs, product placements, media
bookings and spending of advertising targeted to retailers.

 

10.7

Licensee shall be responsible for public relations activities with regard to the
Licensed Products, i.e. texts, shootings, placement in end-consumer press and
trade press throughout the License Territory. However, all public relations
activities require the prior written approval of HUGO BOSS. In furtherance of
the foregoing public relations activities, Licensee shall furnish to HUGO BOSS
at its request each calendar year up to fifty (50) units of Licensed Products
for HUGO BOSS to use solely in connection with public relations activities
promoting the Licensed Products, including, without limitation, gifts to
celebrities, press events and other related purposes.

 

10.8

All those activities mentioned in Sec. 10.5, Sec. 10.6 and Sec. 10.7 shall be
elaborated in close co-operation with HUGO BOSS or persons/companies appointed
by HUGO BOSS (for example PR Agencies in charge for HUGO BOSS) and are subject
to the prior approval of HUGO BOSS. Licensee shall bear responsibility for all
costs for the activities referred to in Sec. 10.5, Sec. 10.6 and Sec. 10.7. For
those activities Licensee shall spend or cause its distributors to spend at
least * of the “Net Sales” throughout the term of this agreement (“Marketing
Contribution”). The Marketing Contribution may be revised from time to time by
mutual consent.

Notwithstanding the foregoing, in the event that the entity owning either the *
brand acquires fifty percent (50%) or more of the voting rights of Licensee or
of any entity controlling Licensee, then the Marketing contribution each year
shall be * of target Net Sales for such year as set forth in the Business Plan.

 

10.9

Costs incurred by Licensee in connection with customer accommodation or
after-sales service, customer gifts or invitations, dealers’ meetings and
training of marketing and sales personnel are not included in the activities
stated in clauses 10.6 and 10.7 and shall be borne solely by Licensee.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

14

 

10.10

Any and all public statements, publications and information given to third
parties concerning this Agreement or the relationship between Licensee and HUGO
BOSS generally must be previously agreed upon by the parties, except where such
statements are required by law or government act. However, the parties shall
inform each other of such statements required by law or government act. Normal
company information of Licensee and HUGO BOSS that does not contain any
statements regarding the contents of this Agreement or its relationship with
HUGO BOSS is exempted from this provision.

 

10.11

Licensee is not permitted to use the Trademarks as a part of its firm name or as
part of the firm name of a company affiliated or otherwise associated with it.
The use of the Trademarks by Licensee on letterhead, forms, business cards, etc.
requires the prior written approval of HUGO BOSS.

 

10.12

The parties will consult at least semi-annually to review the level of actual
expenditures for (i) the production and placement of advertising for the
Licensed Products in print and electronic media and (ii) the activities set
forth in Sections 10.5, 10.6 and 10.7, relative to sales growth, including
consideration of whether certain increases in such expenditures are appropriate.
If the parties disagree as to whether certain increases are appropriate, a top
management meeting of the parties can be called by either party and the parties
will use their best efforts to resolve such disagreement.

 

11.

Business Plan

 

11.1

The parties have agreed upon a Business Plan for the period 2012 through 2018,
as set forth in Appendix 4 (the “Business Plan”).

No later than February 28 of each calendar year during the term of this
Agreement, Licensee shall prepare and present to HUGO BOSS for feedback and
input an annual operating plan (“Action Plan”). This Action Plan shall set forth
in detail, Licensee’s plans for conducting the Licensed Products business for at
least the next three years, with particular emphasis on the marketing, promotion
and sales of the Licensed Products. and shall include, without limitation,

 

  a)

sales targets (volume and value) specified by region, brand and gender;

 

  b)

(for the following two years only) a product development plan (including timing)
of the types and numbers of designs intended to be developed or manufactured
(including any new products) and the corresponding Roll-Out Plan;

 

  c)

distribution structure including distribution outlets and breakdown by
geographical area;

 

  d)

assessment of customer base and customers including client list per country;

 

  e)

price marketing strategies, including wholesale and suggested retail pricing by
model type and market;

 

  f)

advertising plans per market;



--------------------------------------------------------------------------------

 

15

 

  g)

media plan and budget, including breakdown per market;

 

  h)

development in packaging, display and all other point of sale material;

 

  i)

result of market research relating to Licensed Products and similar products in
the market.

HUGO BOSS and Licensee shall agree on the Action Plan in a joint annual meeting.
If the Parties cannot agree on the three-year Action Plan, a top management
meeting of the parties can be called by either party and both parties will use
their best efforts to solve the issue.

 

11.2

On request by HUGO BOSS, Licensee shall inform HUGO BOSS in writing of actions
taken and confirm compliance with the individual steps of the three-year Action
Plan and the implementation of the planned activities.

 

11.3

Each January 30 (Period April 1 – June 30) April 30 (Period July 1 –
September 30), July 30 ( Period October 1 – December 31) and October 30 (Period
January 1 – March 31), Licensee will submit to HUGO BOSS, a schedule showing in
detail the projected sales and marketing plans of the Licensed Products for the
next following three (3) calendar months indicating in detail the sales per
brand, gender and region for the corresponding period

 

12.

Information, Co-ordination and Co-operation / Audit

 

12.1

Licensee shall inform HUGO BOSS in a timely manner, if it terminates the
collaboration with a distributor.

 

12.2

HUGO BOSS and the Licensee shall each designate a person at their respective
companies to be in charge of the development, design and marketing of the
Licensed Products.

 

12.3

In co-ordination with Licensee, HUGO BOSS has defined all reporting data
relevant to HUGO BOSS’ quality control of the manufacture, distribution and sale
of Licensed Products (Appendix 5) and shall specify the frequency with which
such data is to be made available. This data must be electronically processed
and made available to HUGO BOSS via data transmission in a complete and timely
manner. The Parties shall jointly decide on changes to the reporting data
format.

 

12.4

HUGO BOSS may specify and furnish the data processing interfaces necessary for a
smooth exchange of data in accordance with Licensee; provided that, in any
event, it shall be sufficient if Licensee furnishes the required reporting data
to HUGO BOSS via email.

 

12.5

The parties will endeavour to keep each other fully informed on a timely basis
of all issues that reasonably could be expected to have a material impact on the
production, marketing, advertising, promotion, sale or distribution of the
Licensed Products and Licensee shall furnish HUGO BOSS with such reports in
respect thereof as HUGO BOSS may reasonably request from time to time.



--------------------------------------------------------------------------------

 

16

 

12.6

Licensee shall furnish HUGO BOSS with the following management information:

 

  •  

budget and planning for the upcoming calendar year according to products and
countries (to be issued in late summer);

 

  •  

quarterly reports on problems concerning product quality and customer
complaints.

The parties shall, on a routine basis but no less often than four times per
year, fully inform each other on all other matters, problems and actions which
affect the production and sale of the Licensed Products.

 

12.7

During the term of the Agreement and for three years after its termination,
Licensee shall keep complete and accurate records of sales subject to License
Fees, Marketing Fees and transportation costs, maintain and preserve the
underlying documents and permit representative or authorised third parties, e.g.
auditing companies, of HUGO BOSS to examine such records, copy them and audit
the respective accounting entries in the Licensee’s group books and Licensee’s
Affiliates’ books during business hours on at least fifteen working days notice.

 

12.8

The audit can be conducted in the respect to the three contractual years
preceding the date of the audit.

Notwithstanding the immediate due date and accrual interest on overdue License
Fees and Marketing Fees, Licensee shall bear the costs of the audit, but only in
case if the License Fee and/or Marketing Fees paid by the Licensee with respect
to any audited period are three percent or more lower than those determined by
the audit. Or if auditor is not able to fulfill the audit due to missing
information which should have been provided by licensee.

 

12.9

During the course of the audit, Licensee shall provide HUGO BOSS or its
representative with the audit reports concerning the annual reports of the
Licensee group and all its affiliates. If for any affiliate no audit report
exists, the Licensee’s group auditor shall hand over a financial statement with
a review statement (no full scope audit) and confirmation. Furthermore licensee
shall provide a consolidated Net Sales report divided by SKU for each
contractual year. These reports shall be only available for the representative
or authorised third party of HUGO BOSS and for reconciliation purposes only.
Licensee’s local audit team has to fill in and to confirm the AUP (Agreed upon
procedure) master file as defined in Appendix 6 for each audited Affiliate and
for each contractual year.



--------------------------------------------------------------------------------

 

17

 

12.10

During the course of the audit and for the purpose of the audit of the
declaration of the License Fee, Marketing Fee and transportation costs, the
representative or authorised third parties of HUGO BOSS will have:

 

  •  

access to all relevant information regarding pricing and the price structure
within Licensee’s group, i.e. access to all relevant inter- company agreements
and relevant third party agreements and

 

  •  

access to the IT Systems of Licensee as it is necessary to check the sales
process and other influence on the calculation of the Licensee Fees, Marketing
Fees and transportation costs.

 

12.11

After each audit conducted by HUGO BOSS, Licensee and HUGO BOSS will meet in
order to review and discuss the findings and conclusions of the audit. The
parties shall agree on the necessary improvements, changes as well as audited
statements to provide with, that should reasonably be made by Licensee in its
accounting, reporting and auditing process for Licensed Products. If Licensee
fails to make available sufficient information necessary to complete the audit
as confirmed by the representative or authorised third party of HUGO BOSS, which
relates to more that 10 % of the total Net Sales for any audited period, then a
change in information rights for the audit may be requested by HUGO BOSS, e.g.
additional information rights, access rights.

 

12.12

Licensee confirms by signing the agreement, that Licensee and its affiliates
conduct only one kind of sales business, i.e. no mix between wholesale and
retail business within one company. Changes to this structure will be notified
to HUGO BOSS without undue delay. In case of an impact on the calculation of the
License Fees and Advertising Fees due to the change, an agreement must be
reached on the calculation..

 

12.13

Any shortfall on License and Marketing Fees identified and duly justified during
the audit will be paid by Licensee not later than thirty days after the final
audit report submitted by the representative or authorised third party of HUGO
BOSS; provided, however, that any payment by Licensee hereunder shall not
preclude Licensee from contesting the results of any audit conducted under this
Article 12.



--------------------------------------------------------------------------------

 

18

 

13.

Trademarks, Internet Domains and other Intellectual Property Rights

 

13.1

During the term of this Agreement, Licensee shall be entitled to use the
Trademarks only as provided herein in connection with the Licensed Products,
subject to the terms hereof, and for no other purpose. Upon termination of this
Agreement for any reason, Licensee shall immediately discontinue all use of the
Trademarks, except as otherwise provided herein or as otherwise agreed in
writing by HUGO BOSS, and thereafter will not, either directly or indirectly,
use any other name, title, expression, design or packaging so nearly resembling
the Trademarks as would be likely to lead to any confusion or uncertainty or to
deceive the public.

 

13.2

Licensee agrees that, to the extent such guidelines are not inconsistent with
any of the provisions of this Agreement, it will fully comply with any and all
guidelines notified to Licensee by HUGO BOSS regarding the utilisation of the
Trademarks on or in connection with the distribution and sale of Licensed
Products, including, without limitation, any corporate Identity Policies of HUGO
BOSS on the use of the Trademarks.

 

13.3

The Trademarks and the HUGO BOSS Designs, whether or not registered by HUGO
BOSS, are the sole property of HUGO BOSS. HUGO BOSS warrants that is has the
full and exclusive right, power and authority to grant this exclusive license
for the Trademarks and the HUGO BOSS Designs to Licensee and that neither this
Agreement nor the grant of such license conflicts with or will result in a
breach of the terms, conditions, provisions, representations, warranties or
covenants contained in any other agreement to which Hugo Boss, or any of the
HUGO BOSS Group Companies, is a party. Licensee recognises the exclusive rights
of HUGO BOSS with respect to the Trademarks and acknowledges that all rights of
use of the Trademarks on or in connection with the Licensed Products by Licensee
inure solely to the benefit of HUGO BOSS. The parties agree that any and all
rights to the Trademarks that may arise from their use by the Licensee shall
vest solely in HUGO BOSS. Licensee agrees that it shall take no action that
might impair in any way HUGO BOSS’ rights with respect to the Trademarks,
including, without limitation, registering the Trademarks in its own name, or
might damage HUGO BOSS’ license relationships with third parties with respect to
manufacture, distribution or otherwise.

Licensee is aware that all Internet Domains relating to the trademarks are the
sole property of HUGO BOSS AG, Dieselstrasse 12, D-72555 Metzingen, Germany, and
recognises the exclusive rights of HUGO BOSS AG of such Internet Domains. The
parties agree that the provisions of this subsection 13.3. also apply, mutatis
mutandis, to said Internet Domains. Licensee is further aware that HUGO BOSS is
entitled to use such Internet Domains.

 

13.3.1

HUGO BOSS shall have the sole responsibility between the parties to maintain the
Trademarks and the HUGO BOSS Designs, in particular, to pay all pertaining
prolongation fees, initiate and conduct opposition proceedings against



--------------------------------------------------------------------------------

 

19

 

 

similar trademark or design applications, in any applicable country of the
License Territory. HUGO BOSS shall do so on its own costs. Licensee agrees to
provide any and all information to HUGO BOSS which may reasonably be required in
such actions, e.g. invoices to prove use of any given Trademark. Licensee shall
give immediate notice to HUGO BOSS of any application or registration of a sign,
trade name, trademark, or product packaging or product design which comes to
Licensee’s attention and which appears to violate any of HUGO BOSS’ rights with
respect to the Trademarks or any packaging or product design.

 

13.3.2

Subject to this Sec. 13.3.2, HUGO BOSS shall further have the sole right as
between the parties to defend the rights to the Trademarks and any other rights
of HUGO BOSS in any applicable country of the License Territory against third
party infringements of the Trademarks, e.g. counterfeits, use of the Trademarks,
HUGO BOSS product or packaging design without authorization of HUGO BOSS, or of
brand names or product or packaging design by third parties confusingly similar
to the Licensed Products. Licensee agrees to provide any and all information to
HUGO BOSS which may reasonably be required in such actions which HUGO BOSS in
its sole discretion may initiate. In particular, but without limitation,
Licensee shall provide prompt notice to HUGO BOSS of products which come to
Licensee’s attention and which infringe upon HUGO BOSS’ rights, providing the
names and addresses of the manufacturer, the supplier or seller, as the case may
be, together with bills, receipts and other records, if any. Notwithstanding the
foregoing, with respect only to products which are counterfeits of the Licensed
Products, the parties will consult to determine appropriate action. If,
following such consultation, the parties agree to bring any claim, complaint,
proceeding or other action, then HUGO BOSS shall bring the claim, complaint,
proceeding or other action in its name and the parties shall equally share all
costs and all monetary recoveries, if any, including without limitation,
judgments, settlements and any other awards, in connection therewith and the
parties will reasonably co-operate in good faith with respect to each such
action brought. If, following such consultation, only one party desires to
pursue action, then such party shall have the right to pursue such action in its
own name at its sole cost and shall be exclusively entitled to any and all
damages and other amounts recovered or awarded in connection with any such
action and the other party shall reasonably cooperate with the party pursuing
such action at the latter’s expense; provided however that notwithstanding the
foregoing, in no event shall Licensee have the right to pursue any such action
without the prior written consent of HUGO BOSS which HUGO BOSS shall not
unreasonably withhold. Licensee shall give prompt notice to HUGO BOSS of any use
of a sign, trade name, trademark, or product packaging or product design which
comes to Licensee’s attention and which appears to be an infringement upon or to
violate any of HUGO BOSS’ rights with respect to the Trademarks or any packaging
or product design. Nothing set forth herein shall be construed as requiring HUGO
BOSS to prosecute any infringements if in its own discretion it decides not to
do so.



--------------------------------------------------------------------------------

 

20

 

13.3.3

HUGO BOSS shall continue to take all reasonable and necessary actions to obtain
trademark registrations in those countries of the License Territory, where such
registrations for the Trademarks have been applied for but are not yet issued,
as identified in Appendices 1 and 2 to this Agreement. In addition, in the event
that HUGO BOSS determines that it is necessary to do so, HUGO BOSS shall take
all reasonable and necessary actions to obtain additional registrations for the
Trademarks in those countries identified in Appendix 1 where such registrations
have not yet been applied for. However, HUGO BOSS is not liable for ensuring the
successful registration of the Trademarks in these countries. HUGO BOSS shall
keep Licensee informed as to the legal status of the Trademarks. HUGO BOSS shall
not be liable for ensuring that the Trademarks are utilised in a manner which
maintains their protection.

Upon request by Licensee, HUGO BOSS shall take all reasonable and necessary
actions to obtain trademark registrations of the Trademarks in other countries
of the License Territory not named in Appendix 1 to this Agreement, provided
that HUGO BOSS, accepts no liability for failure to successfully register such
Trademarks in such countries.

In the event that trademark registrations for the Trademarks cannot be obtained
in a country where, according to this section 13.3.3, HUGO BOSS is to seek such
registrations, and such country is specifically mentioned in the Business Plan
and the failure to obtain any such registrations has a material adverse affect
on Licensee’s ability to sell Licensed Products in such country, the Business
Plan shall be adjusted proportionately to reflect the elimination of such
country.

 

13.3.4

Licensee shall use its best efforts to assist and otherwise co-operate with HUGO
BOSS in applying for and maintaining the registration and protection of the
Trademarks, such efforts to include without limitation, executing any registered
user or other agreement or document as may be appropriate, through the making of
necessary declarations, delivery of necessary documents and by providing useful
or appropriate information. HUGO BOSS shall reimburse Licensee for its
out-of-pocket costs incurred therefore.

Licensee shall supply to HUGO BOSS upon its reasonable request copies of
invoices and other records of sales for each country where necessary or useful
to establish proof of Trademark use in such countries on the Licensed Products.
For this purpose, Licensee shall also regularly inform HUGO BOSS of the
countries in which deliveries of the Licensed Products are expected in the then
current year.

 

13.3.5

Licensee agrees that it will be listed as “Registered User” of the Trademarks
for the Licensed Products to the extent possible and/or required under relevant
local law. HUGO BOSS will reimburse Licensee for its costs incurred therefore.

 

13.3.6

Licensee agrees: (a) to use the Trademarks exclusively in the design format
indicated by HUGO BOSS, and, to the extent not contrary to any of the



--------------------------------------------------------------------------------

 

21

 

 

provisions hereof, in conformity with the “Corporate Identity Policy” of HUGO
BOSS, (b) to designate them with the markings prescribed by HUGO BOSS (such as
“(R)” or “Marca registrada,” “HUGO BOSS is the registered trademark of HUGO BOSS
AG” or the like); provided that no such designation shall be required on the
Licensed Products themselves, and (c) to the extent not contrary to any of the
provisions hereof, to observe any and all other restrictions and conditions
reasonably notified by HUGO BOSS to Licensee, including those which may arise
from agreements between HUGO BOSS and any third party.

Licensee shall not itself use the Trademarks in connection with sub-brands or
accompanying brands of Licensee or otherwise in any way not explicitly permitted
by this Agreement or HUGO BOSS. In particular, and without limiting the
foregoing, designations such as “BOSS HUGO BOSS by........” are prohibited. All
references to the manufacturer and/or Licensee require the prior written
approval of HUGO BOSS. Notwithstanding the foregoing, Licensee shall not be
prohibited from using model names for individual collections of Licensed
Products or from applying for trademark registrations for such model names,
provided that Licensee shall be solely responsible for all costs associated
therewith.

 

13.4

The parties acknowledge and agree that, as provided in section 6.5, HUGO BOSS is
the owner of all rights to the HUGO BOSS Designs and of the designs of the
promotional material. HUGO BOSS grants the Licensee for the duration of this
Agreement the right of use of these designs for the purpose of this Agreement in
the License Territory. Furthermore, except as otherwise provided in Article 18,
the Licensee undertakes to no longer use the above-mentioned designs and
promotional material after termination of this Agreement.

Notwithstanding and without limiting the foregoing, Licensee shall provide to
HUGO BOSS any and all instruments or documents necessary or useful to confirm
HUGO BOSS’ ownership of such copyright and design rights, including, without
limitation, any assignments of rights that HUGO BOSS may reasonably request.

 

13.4.1

HUGO BOSS shall own all inventions made by Licensee or its employees, whether or
not patentable, which are based in whole or in part on Confidential Information
from HUGO BOSS as hereinafter defined in Sec. 14. Licensee shall promptly notify
HUGO BOSS of the making of each such invention and shall co-operate in securing
to HUGO BOSS the benefits of each such invention throughout the world by
executing assignments, patent applications and similar documents necessary for
HUGO BOSS to perfect rights in the invention; provided that HUGO BOSS reimburses
Licensee all amounts incurred by Licensee in assigning such rights to HUGO BOSS,
including, without limitation, any and all amounts Licensee may be required to
pay by law to the inventing employee .

 

13.5

Any and all intellectual property rights in display and sales promotional
materials related to the Licensed Products shall be the property of HUGO BOSS.
Licensee shall co-operate in securing to HUGO BOSS the benefits of any such
rights throughout the world by executing assignments and similar documents
necessary for HUGO BOSS to perfect its rights in such matters.



--------------------------------------------------------------------------------

 

22

 

13.6

The provisions contained in this Section 13 shall not affect Sec. 18.

 

14.

Confidentiality

The Parties agree to use all Confidential Information (as hereinafter defined)
of the other party provided to it or obtained by it pursuant to this Agreement
only in its capacity as contracting party to this Agreement and as contemplated
in this Agreement. “Confidential Information” shall mean any and all technical
data, knowledge or information, trade secrets or advice relating to the design
development, manufacture, assembly, use, sale, and customer servicing of the
Licensed Products and any and all information concerning the business of the
other party. Either party acknowledges the other party’s sole rights in the
Confidential Information. Either party shall ensure that, without the prior
written approval of the other party, no Confidential Information shall be used
for any purpose other than as set forth herein or copied or disclosed to any
third party during the term of this Agreement or after its termination.

This confidentiality provision does not apply to information

 

  (i)

which was or comes into the public domain through no fault of the receiving
party, or

 

  (ii)

which was obtained from a third party legally entitled to use and disclose such
information, or

 

  (iii)

the disclosure of which is required by law, or

 

  (iv)

which was already in possession of the receiving Party before closing this
Agreement and not otherwise subject to any confidentiality obligation as between
the parties.

Upon termination of this Agreement, either party shall either return to the
other party, or at the request of the other party, destroy all Confidential
Information in its possession.

 

15.

Other Products

 

15.1

Licensee will not manufacture or distribute watches under the brand names *
provided that, nothing contained herein shall prohibit Licensee from acquiring
any third party distributing any of those watch brands so long as such
distribution ceases within twelve (12) months after the date of such
acquisition.

 

16.

Liability Issues

 

16.1

Licensee shall be responsible for any and all defects in the Licensed Products
and in no event shall HUGO BOSS be liable for any direct, indirect, special,

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

23

 

 

incidental or consequential damages or any lost revenues or profits or any other
damages arising with respect to the Licensed Products, whether based in
contract, tort, breach of express or implied warranty, including without
limitation, negligence or product liability.

 

16.2

If either party becomes aware of any law, or other rule, regulation or order
having the force of law issued by any duly constituted authority having
appropriate jurisdiction, in any country included within the Business Plan that
would have the effect of making it impractical to sell or to continue selling
Licensed Products in or into such country, the parties shall consult in good
faith and attempt to agree on an appropriate adjustment to the Business Plan,
including, without limitation, a proportionate reduction in target Net Sales.

 

16.3

HUGO BOSS will indemnify, defend and hold harmless Licensee, each Licensee
Affiliate, and their respective officers, directors, agents, employees,
shareholders, legal representatives, successors, affiliates and assigns, from
and against any and all claims, actions, suits, liabilities, damages and
expenses (including reasonable attorneys’ fees, costs and expenses) which
Licensee or any Licensee Affiliate may incur or be obligated to pay in any
action or claim for infringement of any other person’s claimed right to use a
trademark or other intellectual property right (except claimed rights relating
to the designs of the Licensed Products or to any intellectual property used by
Licensee and not granted by HUGO BOSS hereunder) in the Territory, including
such infringements as may be contained in any advertising placed by HUGO BOSS,
where such action or claim results from Licensee’s proper use of the Trademarks
or other rights (except rights related to the HUGO BOSS Designs) granted
hereunder in the Territory, in accordance with the terms of this Agreement.
Licensee will give HUGO BOSS timely written notice of any such claim or action,
and thereupon HUGO BOSS will undertake and conduct the defense of any suit so
brought. HUGO BOSS further agrees that the provisions contained in this Section
shall survive the termination or expiration of this Agreement.

 

16.4

Licensee agrees to indemnify, defend and save harmless HUGO BOSS and its
officers, directors, agents, employees, shareholders, legal representatives,
successors, affiliates and assigns, and each of them, from any and all claims,
actions and suits and from and against any and all liabilities, judgements,
losses, damages, costs, charges, reasonable attorneys’ fees and other expenses
of every nature and character incurred in any action between HUGO BOSS and any
third party, relating to Licensee’s business and/or with respect to the Licensed
Products (including, without limitation, any breach by Licensee of this
Agreement). Licensee further agrees that the provisions contained in this
Section shall survive the termination or expiration of this Agreement

Licensee will maintain at all times during the term of the Agreement and for 5
(five) years thereafter and provide evidence thereof to HUGO BOSS from time to
time upon its request, product liability insurance of a kind and in an amount
reasonably satisfactory to HUGO BOSS naming HUGO BOSS as beneficiary as its
interests shall appear.



--------------------------------------------------------------------------------

 

24

 

17.

Contract Term and Termination

 

17.1

This Agreement enters into force effective as of January 1, 2012, and, unless
sooner terminated as herein provided, expires on December 31, 2018. Not later
than 18 months before the final expiration of the Agreement the contracting
parties shall enter into negotiations for the purpose of agreeing on an
extension of this Agreement. Such extension (if any) shall be effective only
upon the signature and delivery by each of the parties of a definitive written
instrument extending the term of this Agreement.

 

17.2

Either contracting party may terminate the Agreement if for two successive
calendar years (beginning after calendar year 2012) only the minimum license
fees are paid. In this case the notice period for termination is two months
before the end of the half calendar year following the relevant time periods.
For the avoidance of doubt, all payment obligations of Licensee under this
Agreement shall continue during such half year period.

 

17.3

Further, the Agreement may be terminated by either party upon a notice period of
three months prior to June 30 and December 31 of a particular year where there
are material changes in the ownership composition of the ultimate parent entity
of the other party, i.e. a change of fifty (50) % or more of the voting
ownership rights. The right of termination must be exercised within three months
after receiving the information about the material change in ownership
composition.

Notwithstanding the foregoing, HUGO BOSS shall not have any such right of
termination where the new owner of Licensee is either

 

  (i)

a financial investor, or

 

  (ii)

a strategic investor experienced in the design, manufacture, marketing and sale
of high end watches or fashion products, However, in the event that the entity
owning either * brand acquires fifty percent (50%) or more of Licensee or of any
entity controlling Licensee, the following shall apply: If the agreed Business
Plan will not be met for the calendar year in which such change of ownership of
Licensee has taken place, HUGO BOSS can terminate the Agreement with six
(6) months notice.

Licensee shall not have any such right of termination where the new owner of
HUGO BOSS is either

 

  (i)

a financial investor, or

 

  (ii)

a strategic investor experienced in the design, manufacture, marketing and sale
of high end fashion products.

After a warning letter with a period of maximum 6 (six) months for fulfilling
its

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

 

25

 

obligations of the Business Plan and any further Action Plans as referred to in
Sec. 11, HUGO BOSS may also terminate the Agreement upon a notice period of
three months prior to June 30 and December 31 of a particular year, if Licensee
fails to fulfil its above-mentioned obligations.

 

17.4

The right to terminate for cause remains unaffected. Such cause also exists,

 

  (a)

if the other contracting party becomes insolvent,

 

  (b)

if settlement or bankruptcy proceedings are commenced with respect to the estate
of the other party,

 

  (c)

if - insofar as not otherwise indicated in this Agreement - the other party
fails to fulfill within 30 (thirty) days a contractual obligation or one
undertaken in order to fulfil this Agreement despite prior written notice, or
fails to desist from conduct that is in violation of the Agreement within this
period,

 

  (d)

if the other party is in breach of a material obligation hereunder and fails to
remedy such breach (if it reasonably can be remedied) within ten (10) days after
receipt of notice thereof from the party not in breach, or,

 

  (e)

without prior written notice, if the other party has repeatedly breached the
same obligation hereunder within any twelve (12) month period.

 

  (f)

if by reason of the other party’s behaviour, continued compliance with
contractual obligations would be considered intolerable by a reasonable party .

 

17.5

HUGO BOSS may also terminate the Agreement with a notice period of ten (10) days
for cause if Licensee falls more than three months into arrears in paying the
license fees. If Licensee considerably damages the reputation of the Trademarks
by a negligent act or omission, HUGO BOSS may likewise terminate the Agreement
without notice.

 

17.6

Terminations and notices under this provision must be communicated by registered
mail or personal delivery.

 

18.

Consequences of Termination of the Agreement

 

18.1

The termination of this Agreement according to one of the above provisions does
not release either of the contracting parties from any of its obligations under
this Agreement, arising or coming due, as the case may be, after the termination
of this Agreement. Upon the justified termination for cause as defined in
Sec. 17.4 by HUGO BOSS, all outstanding license and marketing fees will become
immediately due and payable.

Further rights of indemnity etc. will not be affected by extraordinary notice of
termination, regardless of whether such rights are founded upon the Agreement or
in law. The regular or extraordinary notice of termination and termination as
such does not in itself give rise to any sort of damages or compensation claims.



--------------------------------------------------------------------------------

 

26

 

18.2

On the date of termination or expiration of this Agreement, all rights of the
Licensee to use the designations “BOSS” and/or “BOSS HUGO BOSS” and/or any other
trademark belonging to HUGO BOSS shall end. The Licensee shall also cease making
any reference to HUGO BOSS and/or its Trademarks and any reference to previous
activity/co-operation for/with HUGO BOSS as Licensee of HUGO BOSS, and will also
be responsible therefore on behalf of its Subcontractors. Further, the Licensee
shall, no later than as of the date of termination of the Agreement, extinguish
all “Registered User” registrations at its own cost or - upon the request and at
the cost of HUGO BOSS - transfer them, to the extent legally possible, to third
persons designated by HUGO BOSS.

 

18.3



Notwithstanding anything to the contrary contained in this Agreement, HUGO BOSS
has the right to purchase from Licensee, completely or in part, Licensed
Products on hand with the Licensee in finished form or still in production,
insofar as they have been manufactured according to designs approved by HUGO
BOSS pursuant to Section 6.3, at the Licensee’s book value evaluated by a third
party to be nominated by both parties; if the parties cannot agree on the
appropriate person within 30 days, such person shall be appointed by the
President of the Chamber of Commerce Zürich. To exercise such right, HUGO BOSS
shall give Licensee written notice of the Licensed Products HUGO BOSS intends to
purchase no later than thirty (30) days prior to the effective termination date.

Licensee shall be permitted to distribute all its remaining Licensed Products
not purchased by HUGO BOSS for up to nine months after the termination of the
Agreement upon the previously customary conditions and through the previously
utilised or similar channels of distribution; provided however that the quantity
of Licensed Products Licensee shall be permitted to sell during such nine month
period may not exceed one hundred percent (100%) of the units sold by Licensee
in the immediately preceding year, and provided further that any quantity in
excess thereof either will be destroyed (in which event Licensee shall furnish
to HUGO BOSS appropriate evidence of such destruction as HUGO BOSS may request)
or may be sold by Licensee for an additional period not exceeding six (6) months
through its outlet stores. After the aforementioned six(6) month period,
Licensee shall destroy all remaining inventory and shall furnish HUGO BOSS
appropriate evidence of such destruction. Licensee shall account for these sales
and pay the computed license fees to HUGO BOSS no later than within eight months
after the termination of the Agreement. Costs for destruction will be borne by
Licensee.

 

18.4

In addition to its rights under Section 18.3, in case Licensee has still
remaining inventory after the twelve month distribution period HUGO BOSS shall
also have the right of election:

to purchase the remaining inventory, completely or in part on terms to be
mutually agreed upon,



--------------------------------------------------------------------------------

 

27

 

or to request the transfer of the remaining inventory to a third party
designated by HUGO BOSS on terms to be mutually agreed upon. These sales will
not be subject to the payment of license fees.

 

18.5

In order to enable HUGO BOSS to exercise its right of election of Sec. 18.3 and
18.4, the Licensee shall promptly inform HUGO BOSS as to the existing inventory
of Licensed Products, broken down by article number including colour variants.
Upon receipt of the information about the inventory, HUGO BOSS shall decide
within four weeks the manner in which its right of election will be exercised.

 

19.

Miscellaneous

 

19.1

Licensee may not assign, delegate to third parties or sublicense rights or
duties under this Agreement or assign the Agreement as a whole, without the
express prior written consent of HUGO BOSS. This does not apply to an
assignment, delegation, or sublicense to any Licensee Affiliate (provided that
notwithstanding any such assignment, delegation or sublicense, MGI Luxury Group
S.A. shall remain liable for performance of Licensee’s obligations hereunder) or
to any change in control otherwise permitted under section 17.3. Licensee shall
notify HUGO BOSS any such assignment. HUGO BOSS shall not assign any rights or
delegate any duties to any party other than an affiliate.

 

19.2

This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.

This Agreement may be modified, amended or supplemented (including this clause)
only by the mutual written agreement of the parties hereto.

 

19.3

This Agreement is made and shall be construed in all respects in accordance with
the laws of the Switzerland, without regard to its conflicts of law principles.
The parties irrevocably agree that all disputes related to this Agreement shall
be brought exclusively before the courts of Zurich provided, that HUGO BOSS may,
but is not obliged to, seek relief in any court located in the place of
Licensee’s principal place of business.

 

19.4

In the event any of the provisions of this Agreement are held to be
unenforceable or invalid by any court of competent jurisdiction, unless the
unenforceability or invalidity thereof causes a substantial departure from the
underlying intent and sense of the remainder of this Agreement, the validity and
enforceability of the remaining provisions shall not be affected thereby, except
those remaining provisions of which the unenforceable or invalidated provisions
comprise an integral part of or from which they are otherwise clearly
inseparable. In the event any provision is held unenforceable or invalid, the
parties shall use their best efforts to agree upon an enforceable and valid
provision which shall be a reasonable substitute for such unenforceable or
invalid provision in light of the purpose of this Agreement, and, upon so
agreeing, shall incorporate such



--------------------------------------------------------------------------------

 

28

 

substitute provision in the Agreement. The same applies if omissions in the
Agreement become apparent. The relevant provision, which is unenforceable or
missing, is then to be replaced by a valid provision corresponding to the
meaning and purpose of this Agreement.

 

19.5

The instant Agreement is executed in duplicate. Appendices 1 - 6 to this
Agreement constitute a part of this Agreement.

Appendix 1: Trademarks (Exclusive License)(Sec. 1.1)

Appendix 2: Trade name (non-exclusive license) (Sec. 1.1)

Appendix 3: Quality directives and Social Standards (Sec. 7)

Appendix 4: Business Plan (Sec. 11)

Appendix 5: Reporting format (Sec. 12)

Appendix 6: Audit template (AUP) (Sec. 12)

 

19.6

No delay or omission by either of the parties hereto in exercising any right or
remedy provided for herein shall constitute a waiver of such right or remedy,
nor shall it be construed as a bar to or a waiver of any such right or remedy on
any future occasion. No waiver by either party of any provision of this
Agreement, or of any breach of default shall be effective unless in writing and
signed by the party against whom such waiver is to be enforced.

 

19.7

Nothing contained herein shall be deemed to place the parties in the
relationship of employer-employee, partners, joint venturers, or either as agent
of the other. Licensee shall not represent itself as the employee, partner,
agent or legal representative of HUGO BOSS for any purpose whatsoever and shall
have no right to create or to assume any obligation of any kind, express or
implied, for or on behalf of HUGO BOSS; provided, however, that Licensee may
describe itself as the exclusive licensee of the Licensed Products in the
License Territory.

 

19.8

Notwithstanding the provisions in Sec. 19.3 above, HUGO BOSS may enforce its
rights under Sec. 13 and 14 and Licensee may enforce its rights under Sec. 14,
in any court having competent jurisdiction.

 

19.9

The English language version of this Agreement shall be the definitive version
and any issues that may arise in connection with this Agreement or its
interpretation shall be resolved by reference only to that version.

 

19.10

Any notice to be given pursuant to this Agreement shall be written in English
and shall be deemed duly given when sent by reputable overnight international
courier including FedEx, UPS or DHL to the respective address first set forth
above or by facsimile to the respective facsimile number set forth below
confirmed by letter as aforesaid, or to such other address and/or facsimile
number as a party hereto may designate by like notice.

To Licensee:            Fax: ( 41 ) 32 329 34 01

Attn: General Manager – HUGO BOSS Watches



--------------------------------------------------------------------------------

 

29

 

Copies to:            Fax: (201) 267 8050

Attn: Brand Manager – HUGO BOSS Watches

Attn: Legal Department

To HUGO BOSS: Fax: (49) 7123 94 2018

Attn: General Counsel - Legal Department

Copy to:            Fax: (41) 41 7677 599

Attn: Director Licensing Department

The obligations of either party hereunder, except for the obligations of
Licensee to pay license fees, Advertising Fees and other amounts to be paid to
HUGO BOSS hereunder, shall be excused for a period equal to the time by which
such performance is prevented or delayed as a result of strikes, labor,
disputes, acts of God, or any other causes beyond the reasonable control of the
party obligated to perform.

 

Date, 2.3.2012    Place        Zug

     

Date, 24 Feb 2012    Place

     

Bienne, Switzerland

/s/ Volker Heere    /s/ Jan Loewe

     

/s/ Richard Coté

HUGO BOSS TRADE MARK

     

MGI Luxury Group S.A.

MANAGEMENT GMBH & CO. KG

           

/s/ B. Schlegel



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Hong Kong

  

BO BOSS ORANGE

   301414656    14    applied for

Bosnia-Herzegovina

  

BO BOSS ORANGE

   1023719    14    applied for

Korea South

  

BO BOSS ORANGE

   1023719    14    applied for

Antilles

  

BO BOSS ORANGE

   1023719    14    applied for

Liberia

  

BO BOSS ORANGE

   1023719    14    applied for

Oman

  

BO BOSS ORANGE

   1023719    14    applied for

Vietnam

  

BO BOSS ORANGE

   1023719    14    applied for

Serbia

  

BO BOSS ORANGE

   1023719    14    applied for

Georgia

  

BO BOSS ORANGE

   1023719    14    applied for

Kazakhstan

  

BO BOSS ORANGE

   1023719    14    applied for

Iran

  

BO BOSS ORANGE

   1023719    14    applied for

Kenya

  

BO BOSS ORANGE

   1023719    14    applied for

Algeria

  

BO BOSS ORANGE

   1023719    14    applied for

Iceland

  

BO BOSS ORANGE

   1023719    14    applied for

Croatia

  

BO BOSS ORANGE

   1023719    14    applied for

Montenegro

  

BO BOSS ORANGE

   1023719    14    applied for

Liechtenstein

  

BO BOSS ORANGE

   1023719    14    applied for

Syria

  

BO BOSS ORANGE

   1023719    14    applied for

Moldavia

  

BO BOSS ORANGE

   1023719    14    applied for

Bahrain

  

BO BOSS ORANGE

   1023719    14    applied for

Macedonia

  

BO BOSS ORANGE

   1023719    14    applied for

Egypt

  

BO BOSS ORANGE

   1023719    14    applied for

Mozambique

  

BO BOSS ORANGE

   1023719    14    applied for

Morocco

  

BO BOSS ORANGE

   1023719    14    applied for

Ukraine

  

BO BOSS ORANGE

   1023719    14    applied for

Uzbekistan

  

BO BOSS ORANGE

   1023719    14    applied for

Qatar

  

BO BOSS ORANGE

   63659    14    applied for

South Africa

  

BO BOSS ORANGE

   2010/18101    14    applied for

Dominican Republic

  

BO BOSS ORANGE

   2010-19585    14    applied for

Costa Rica

  

BO BOSS ORANGE

   2010-7446    14    applied for

Kosovo

  

BO BOSS ORANGE

   781/10    14    applied for

Surinam

  

BO BOSS ORANGE

   22822    14    applied for

Brazil

  

BO BOSS ORANGE

   830707549    14    applied for

India

  

BO BOSS ORANGE

   2038531    14    applied for

Canada

  

BO BOSS ORANGE

   1499919    14    applied for

Indonesia

  

BO BOSS ORANGE

   39323    14    published

Singapore

  

BO BOSS ORANGE

   A 03662/09    14    published

United Arab Emirates

  

BO BOSS ORANGE

   146169    14    published

Kuwait

  

BO BOSS ORANGE

   114070    14    published

Uruguay

  

BO BOSS ORANGE

   415214    14    published

Lebanon

  

BO BOSS ORANGE

   130564    14    published

Saudi Arabia

  

BO BOSS ORANGE

   158460    14    published

New Zealand

  

BO BOSS ORANGE

   829063    14    published

Argentina

  

BO BOSS ORANGE

   3024370    14    published

St. Lucia

  

BO BOSS ORANGE

   TM/2010/000364    14    published

Malaysia

  

BO BOSS ORANGE

   10020716    14    published

Venezuela

  

BO BOSS ORANGE

   16266-2010    14    published



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Thailand

  

BO BOSS ORANGE

   782922    14    published

Angola

  

BO BOSS ORANGE

   26359/10    14    published

Andorra

  

BO BOSS ORANGE

   29335    14    published

Tunisia

  

BO BOSS ORANGE

   TN/E/2010/02337    14    published

Peru

  

BOSS

   39436    14    registered

Denmark

  

BOSS

   773035    14    registered

Algeria

  

BOSS

   773035    14    registered

Algeria

  

BOSS

   483341    14    registered

Australia

  

BOSS

   461875    14    registered

Bosnia-Herzegovina

  

BOSS

   773035    14    registered

Sweden

  

BOSS

   49221    14    registered

Uruguay

  

BOSS

   352211    14    registered

Slovakia

  

BOSS

   483341    14    registered

Antigua and Barbuda

  

BOSS

   773035    14    registered

Bulgaria

  

BOSS

   773035    14    registered

Kyrgystan

  

BOSS

   773035    14    registered

Israel

  

BOSS

   68301    14    registered

Iceland

  

BOSS

   773035    14    registered

Bosnia-Herzegovina

  

BOSS

   483341    14    registered

Portugal

  

BOSS

   49221    14    registered

Moldavia

  

BOSS

   483341    14    registered

Turkey

  

BOSS

   773035    14    registered

Greece

  

BOSS

   49221    14    registered

Serbia

  

BOSS

   515189    14    registered

France

  

BOSS

   49221    14    registered

Canada

  

BOSS

   526466    14    registered

Albania

  

BOSS

   483341    14    registered

Lithuania

  

BOSS

   773035    14    registered

Ukraine

  

BOSS

   483341    14    registered

Lithuania

  

BOSS

   8430    14    registered

Finland

  

BOSS

   49221    14    registered

Serbia

  

BOSS

   773035    14    registered

Poland

  

BOSS

   66417    14    registered

Switzerland

  

BOSS

   483341    14    registered

Thailand

  

BOSS

   108400    14    registered

Hungary

  

BOSS

   515189    14    registered

Belarus

  

BOSS

   515189    14    registered

Singapore

  

BOSS

   5002/87    14    registered

Kazakhstan

  

BOSS

   483341    14    registered

Moldavia

  

BOSS

   515189    14    registered

France

  

BOSS

   1414947    14    registered

Ukraine

  

BOSS

   515189    14    registered

Estonia

  

BOSS

   773035    14    registered

India

  

BOSS

   944967    14    registered

Spain

  

BOSS

   773035    14    registered

Hungary

  

BOSS

   483341    14    registered

Belarus

  

BOSS

   483341    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Czech Republic

  

BOSS

   773035    14    registered

Slovenia

  

BOSS

   200071890    14    registered

Vietnam

  

BOSS

   773035    14    registered

Egypt

  

BOSS

   515189    14    registered

Morocco

  

BOSS

   773035    14    registered

Austria

  

BOSS

   483341    14    registered

Switzerland

  

BOSS

   515189    14    registered

Kenya

  

BOSS

   773035    14    registered

Sweden

  

BOSS

   225178    14    registered

Austria

  

BOSS

   773035    14    registered

Switzerland

  

BOSS

   773035    14    registered

Liechtenstein

  

BOSS

   483341    14    registered

Finland

  

BOSS

   773035    14    registered

Korea South

  

BOSS

   502360    14    registered

Rumania

  

BOSS

   515189    14    registered

Pakistan

  

BOSS

   166062    14    registered

Italy

  

BOSS

   773035    14    registered

Portugal

  

BOSS

   515189    14    registered

Lesotho

  

BOSS

   773035    14    registered

Benelux

  

BOSS

   515189    14    registered

Slovenia

  

BOSS

   483341    14    registered

Slovakia

  

BOSS

   773035    14    registered

Rumania

  

BOSS

   483341    14    registered

Macedonia

  

BOSS

   515189    14    registered

Japan

  

BOSS

   773035    14    registered

Austria

  

BOSS

   515189    14    registered

Denmark

  

BOSS

   49221    14    registered

Taiwan

  

BOSS

   419774    14    registered

Sudan

  

BOSS

   515189    14    registered

Morocco

  

BOSS

   515189    14    registered

Cuba

  

BOSS

   773035    14    registered

South Africa

  

BOSS

   87/3241    14    registered

Curacao

  

BOSS

   674    14    registered

Slovakia

  

BOSS

   515189    14    registered

Italy

  

BOSS

   515189    14    registered

Ireland

  

BOSS

   49221    14    registered

Korea North

  

BOSS

   483341    14    registered

Tadzhikistan

  

BOSS

   483341    14    registered

Kyrgystan

  

BOSS

   483341    14    registered

Kyrgystan

  

BOSS

   515189    14    registered

United Arab Emirates

  

BOSS

   31074    14    registered

Australia

  

BOSS

   773035    14    registered

Haiti

  

BOSS

   D-1658    14    registered

Moldavia

  

BOSS

   773035    14    registered

Swaziland

  

BOSS

   773035    14    registered

Macedonia

  

BOSS

   483341    14    registered

Liberia

  

BOSS

   773035    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Honduras

  

BOSS

   81.128    14    registered

Hungary

  

BOSS

   773035    14    registered

Bhutan

  

BOSS

   773035    14    registered

Vietnam

  

BOSS

   483341    14    registered

Canada

  

BOSS

   416215    14    registered

Azerbaidzan

  

BOSS

   773035    14    registered

France

  

BOSS

   515189    14    registered

USA

  

BOSS

   3,303,022    14    registered

France

  

BOSS

   483341    14    registered

Rumania

  

BOSS

   773035    14    registered

Great Britain

  

BOSS

   49221    14    registered

Nicaragua

  

BOSS

   49535    14    registered

USA

  

BOSS

   1,472,180    14    registered

San Marino

  

BOSS

   515189    14    registered

Croatia

  

BOSS

   773035    14    registered

Germany

  

BOSS

   515189    14    registered

Japan

  

BOSS

   2190696    14    registered

Singapore

  

BOSS

   773035    14    registered

Portugal

  

BOSS

   483341    14    registered

Armenia

  

BOSS

   773035    14    registered

Great Britain

  

BOSS

   773035    14    registered

Georgia

  

BOSS

   4102    14    registered

Monaco

  

BOSS

   483341    14    registered

China

  

BOSS

   773035    14    registered

Algeria

  

BOSS

   515189    14    registered

Georgia

  

BOSS

   773035    14    registered

Poland

  

BOSS

   773035    14    registered

Mozambique

  

BOSS

   773035    14    registered

Egypt

  

BOSS

   773035    14    registered

Benelux

  

BOSS

   773035    14    registered

Japan

  

BOSS

   2191582    14    registered

Bosnia-Herzegovina

  

BOSS

   515189    14    registered

Kazakhstan

  

BOSS

   515189    14    registered

Belgium

  

BOSS

   49221    14    registered

Greece

  

BOSS

   78113    14    registered

Ireland

  

BOSS

   132381    14    registered

Kuwait

  

BOSS

   19654    14    registered

Trinidad and Tobago

  

BOSS

   31245    14    registered

Germany

  

BOSS

   1056140    14    registered

Croatia

  

BOSS

   515189    14    registered

Greece

  

BOSS

   773035    14    registered

Macao

  

BOSS

   1702    14    registered

Benelux

  

BOSS

   483341    14    registered

New Zealand

  

BOSS

   169997    14    registered

Monaco

  

BOSS

   773035    14    registered

Slovenia

  

BOSS

   Z-200270103    14    published

Korea North

  

BOSS

   515189    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Italy

  

BOSS

   483341    14    registered

Slovenia

  

BOSS

   515189    14    registered

Morocco

  

BOSS

   483341    14    registered

Portugal

  

BOSS

   773035    14    registered

Czech Republic

  

BOSS

   483341    14    registered

Bulgaria

  

BOSS

   515189    14    registered

Uzbekistan

  

BOSS

   483341    14    registered

Mongolia

  

BOSS

   773035    14    registered

San Marino

  

BOSS

   773035    14    registered

Myanmar

  

BOSS

   4/1186/1998    14    registered

Belarus

  

BOSS

   773035    14    registered

Ukraine

  

BOSS

   773035    14    registered

Norway

  

BOSS

   135716    14    registered

France

  

BOSS

   773035    14    registered

Monaco

  

BOSS

   515189    14    registered

Kazakhstan

  

BOSS

   773035    14    registered

Czech Republic

  

BOSS

   515189    14    registered

Australia

  

BOSS

   647105    14    registered

Liechtenstein

  

BOSS

   773035    14    registered

Mongolia

  

BOSS

   515189    14    registered

Sweden

  

BOSS

   773035    14    registered

Spain

  

BOSS

   49221    14    registered

Liechtenstein

  

BOSS

   515189    14    registered

Slovenia

  

BOSS

   773035    14    registered

Cyprus Greek

  

BOSS

   49637    14    registered

Uzbekistan

  

BOSS

   515189    14    registered

Netherlands

  

BOSS

   49221    14    registered

Russia

  

BOSS

   773035    14    registered

Vietnam

  

BOSS

   515189    14    registered

Tadzhikistan

  

BOSS

   515189    14    registered

Spain

  

BOSS

   515189    14    registered

Tadzhikistan

  

BOSS

   773035    14    registered

Turkmenistan

  

BOSS

   773035    14    registered

Serbia

  

BOSS

   483341    14    registered

Russia

  

BOSS

   483341    14    registered

Macedonia

  

BOSS

   773035    14    registered

Jamaica

  

BOSS

   B38806    14    registered

Armenia

  

BOSS

   483341    14    registered

Latvia

  

BOSS

   773035    14    registered

Turkey

  

BOSS

   99252    14    registered

Croatia

  

BOSS

   483341    14    registered

Brazil

  

BOSS

   813467110    14    registered

Austria

  

BOSS

   49221    14    registered

Chile

  

BOSS

   833481    14    registered

Kosovo

  

BOSS

   4899    14    applied for

Slovenia

  

BOSS

   Z-200270103    14    published

Tunisia

  

BOSS

   E080829    14    published



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Vietnam

  

BOSS

   4-2011-16015    14    published

Indonesia

  

BOSS HUGO BOSS

   IDM000200743    14    registered

Myanmar

  

BOSS HUGO BOSS

   4/1184/1998    14    registered

Greece

  

BOSS HUGO BOSS

   106590    14    registered

Lebanon

  

BOSS HUGO BOSS

   118118    14    registered

Mexico

  

BOSS HUGO BOSS

   502193    14    registered

Vietnam

  

BOSS HUGO BOSS

   4-2011-16014    14    published

San Marino

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Tadzhikistan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Netherlands

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Vietnam

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Sweden

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Ecuador

  

BOSS HUGO BOSS LABEL

   4056-94    14    registered

Switzerland

  

BOSS HUGO BOSS LABEL

   516345    14    registered

France

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Mongolia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Spain

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Finland

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Belgium

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Italy

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Albania

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Kazakhstan

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Slovakia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Hungary

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Iran

  

BOSS HUGO BOSS LABEL

   100166    14    registered

France

  

BOSS HUGO BOSS LABEL

   606620    14    registered

San Marino

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Sudan

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Germany

  

BOSS HUGO BOSS LABEL

   2036450    14    registered

Croatia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Cuba

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Poland

  

BOSS HUGO BOSS LABEL

   606620    14    registered

USA

  

BOSS HUGO BOSS LABEL

   754225    14    published

Macedonia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Moldavia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Dominican Republic

  

BOSS HUGO BOSS LABEL

   73784    14    registered

Togo

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Vietnam

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Korea South

  

BOSS HUGO BOSS LABEL

   319338    14    registered

Croatia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Kazakhstan

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Mexico

  

BOSS HUGO BOSS LABEL

   422852    14    registered

Monaco

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Mexico

  

BOSS HUGO BOSS LABEL

   422851    14    registered

Tadzhikistan

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Barbados

  

BOSS HUGO BOSS LABEL

   81/11740    14    registered

Rumania

  

BOSS HUGO BOSS LABEL

   606620    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Gaza

  

BOSS HUGO BOSS LABEL

   7417    14    registered

Kyrgystan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Vietnam

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Belarus

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Egypt

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Slovakia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Burkina Faso

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Thailand

  

BOSS HUGO BOSS LABEL

   66840    14    registered

Italy

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Austria

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Japan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Congo

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Iceland

  

BOSS HUGO BOSS LABEL

   236/1993    14    registered

Uzbekistan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Cyprus Greek

  

BOSS HUGO BOSS LABEL

   39326    14    registered

Oman

  

BOSS HUGO BOSS LABEL

   23787    14    registered

Lithuania

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Benelux

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Liechtenstein

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Costa Rica

  

BOSS HUGO BOSS LABEL

   88091    14    registered

Finland

  

BOSS HUGO BOSS LABEL

   134230    14    registered

Portugal

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Russia

  

BOSS HUGO BOSS LABEL

   247287    14    registered

Rumania

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Bulgaria

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Cuba

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Macao

  

BOSS HUGO BOSS LABEL

   13018    14    registered

Czech Republic

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Bhutan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Andorra

  

BOSS HUGO BOSS LABEL

   21658    14    registered

Korea North

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Turkey

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Macedonia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Mongolia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Jamaica

  

BOSS HUGO BOSS LABEL

   B39835    14    registered

Bosnia-Herzegovina

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Germany

  

BOSS HUGO BOSS LABEL

   1108880    14    registered

China

  

BOSS HUGO BOSS LABEL

   550975    14    registered

Great Britain

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Germany

  

BOSS HUGO BOSS LABEL

   1185466    14    registered

Germany

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Albania

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Greece

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Luxembourg

  

BOSS HUGO BOSS LABEL

   49262    14    registered

France

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Ivory Coast

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Portugal

  

BOSS HUGO BOSS LABEL

   754225    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

China

  

BOSS HUGO BOSS LABEL

   1290449    14    registered

Spain

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Macedonia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Portugal

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Guatemala

  

BOSS HUGO BOSS LABEL

   77108    14    registered

Great Britain

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Liechtenstein

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Kazakhstan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Sweden

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Poland

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Bahrain

  

BOSS HUGO BOSS LABEL

   16962    14    registered

Hungary

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Croatia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Ghana

  

BOSS HUGO BOSS LABEL

   31828    14    registered

Peru

  

BOSS HUGO BOSS LABEL

   13715    14    registered

Chile

  

BOSS HUGO BOSS LABEL

   646494    14    registered

China

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Antigua and Barbuda

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Russia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Czech Republic

  

BOSS HUGO BOSS LABEL

   516345    14    registered

China

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Ukraine

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Greece

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Italy

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Algeria

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Colombia

  

BOSS HUGO BOSS LABEL

   159326    14    registered

Equatorial Guinea

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Spain

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Chile

  

BOSS HUGO BOSS LABEL

   392343    14    registered

Singapore

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Austria

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Central African Republic

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Serbia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Cuba

  

BOSS HUGO BOSS LABEL

   550975    14    registered

Liechtenstein

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Jordan

  

BOSS HUGO BOSS LABEL

   33480    14    registered

Iceland

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Rumania

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Saudi Arabia

  

BOSS HUGO BOSS LABEL

   638/23    14    registered

Serbia

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Moldavia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Hong Kong

  

BOSS HUGO BOSS LABEL

   01161/2000    14    registered

Lesotho

  

BOSS HUGO BOSS LABEL

   754225    14    registered

United Arab Emirates

  

BOSS HUGO BOSS LABEL

   23105    14    registered

Italy

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Benelux

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Gabon

  

BOSS HUGO BOSS LABEL

   32910    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Slovenia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Latvia

  

BOSS HUGO BOSS LABEL

   M16783    14    registered

Korea North

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Uruguay

  

BOSS HUGO BOSS LABEL

   351727    14    registered

Sierra Leone

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Uzbekistan

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Sweden

  

BOSS HUGO BOSS LABEL

   319458    14    registered

Indonesia

  

BOSS HUGO BOSS LABEL

   IDM000200744    14    registered

Chile

  

BOSS HUGO BOSS LABEL

   646495    14    registered

Malaysia

  

BOSS HUGO BOSS LABEL

   93/09121    14    registered

Turkmenistan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Norway

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Monaco

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Pakistan

  

BOSS HUGO BOSS LABEL

   166059    14    registered

Austria

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Azerbaidzan

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Denmark

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Denmark

  

BOSS HUGO BOSS LABEL

   03.620/1996    14    registered

Curacao

  

BOSS HUGO BOSS LABEL

   673    14    registered

Morocco

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Bulgaria

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Czech Republic

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Brazil

  

BOSS HUGO BOSS LABEL

   200029193    14    registered

Namibia

  

BOSS HUGO BOSS LABEL

   02/0661    14    registered

San Marino

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Lithuania

  

BOSS HUGO BOSS LABEL

   8947    14    registered

Mongolia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Slovenia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Switzerland

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Benelux

  

BOSS HUGO BOSS LABEL

   754225    14    registered

France

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Morocco

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Hungary

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Norway

  

BOSS HUGO BOSS LABEL

   166036    14    registered

Slovakia

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Liberia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Finland

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Bolivia

  

BOSS HUGO BOSS LABEL

   65335-A    14    registered

Malta

  

BOSS HUGO BOSS LABEL

   22725    14    registered

Qatar

  

BOSS HUGO BOSS LABEL

   24085    14    registered

Mali

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Chad

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Algeria

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Denmark

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Egypt

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Trinidad and Tobago

  

BOSS HUGO BOSS LABEL

   31244    14    registered

Estonia

  

BOSS HUGO BOSS LABEL

   754225    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Kyrgystan

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Indonesia

  

BOSS HUGO BOSS LABEL

   330827    14    registered

Bahamas

  

BOSS HUGO BOSS LABEL

   16180    14    registered

Panama

  

BOSS HUGO BOSS LABEL

   70279    14    registered

Georgia

  

BOSS HUGO BOSS LABEL

   832    14    registered

Poland

  

BOSS HUGO BOSS LABEL

   584899    14    registered

Serbia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Philippines

  

BOSS HUGO BOSS LABEL

   63703    14    registered

Mexico

  

BOSS HUGO BOSS LABEL

   422853    14    registered

Austria

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Bermuda

  

BOSS HUGO BOSS LABEL

   25579    14    registered

Morocco

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Switzerland

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Monaco

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Swaziland

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Armenia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Kenya

  

BOSS HUGO BOSS LABEL

   51901    14    registered

Brazil

  

BOSS HUGO BOSS LABEL

   813467160    14    registered

Estonia

  

BOSS HUGO BOSS LABEL

   45463    14    registered

Ukraine

  

BOSS HUGO BOSS LABEL

   516345    14    registered

Sudan

  

BOSS HUGO BOSS LABEL

   606620    14    registered

Paraguay

  

BOSS HUGO BOSS LABEL

   270171    14    registered

Yemen

  

BOSS HUGO BOSS LABEL

   14049    14    registered

Georgia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Bulgaria

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Venezuela

  

BOSS HUGO BOSS LABEL

   P232339    14    registered

Mauretania

  

BOSS HUGO BOSS LABEL

   32910    14    registered

Latvia

  

BOSS HUGO BOSS LABEL

   754225    14    registered

Ireland

  

BOSS HUGO BOSS LABEL

   49262    14    registered

Hong Kong

  

BOSS HUGO BOSS LABEL

   17951/2002    14    applied for

Kosovo

  

BOSS HUGO BOSS LABEL

   4897    14    applied for

USA

  

BOSS HUGO BOSS LABEL

   754225    14    published

Angola

  

BOSS HUGO BOSS LABEL

   15002/06    14    published

Tunisia

  

BOSS HUGO BOSS LABEL

   E080830    14    published

Vietnam

  

BOSS HUGO BOSS LABEL

   4-2011-16016    14    published

Portugal

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Great Britain

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Mexico

  

BOSS HUGO BOSS (white on black background)

   775800    14    registered

Belgium

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

China

  

BOSS HUGO BOSS (white on black background)

   785514    14    registered

Brazil

  

BOSS HUGO BOSS (white on black background)

   824840100    14    registered

Greece

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Canada

  

BOSS HUGO BOSS (white on black background)

   659029    14    registered

Spain

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Denmark

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Luxembourg

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Ireland

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered



--------------------------------------------------------------------------------

Appendix 1

Exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Germany

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Italy

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Taiwan

  

BOSS HUGO BOSS (white on black background)

   1063553    14    registered

Netherlands

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Finland

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Austria

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Germany

  

BOSS HUGO BOSS (white on black background)

   30205552    14    registered

France

  

BOSS HUGO BOSS (white on black background)

   2860377    14    registered

Hong Kong

  

BOSS HUGO BOSS LABEL (Orange square)

   300973981    14    applied for

Malaysia

  

BOSS HUGO BOSS LABEL (Orange square)

   7021715    14    applied for

Angola

  

BOSS HUGO BOSS LABEL (Orange square)

   15007/06    14    published

Canada

  

BOSS HUGO BOSS LABEL (Orange square)

   1367581    14    published

Indonesia

  

BOSS HUGO BOSS LABEL (Orange square)

   D00-2007-035729    14    published



--------------------------------------------------------------------------------

Appendix 2

Non-exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Czech Republic

  

HUGO BOSS

   482758    14    registered

Georgia

  

HUGO BOSS

   831    14    registered

Turkey

  

HUGO BOSS

   99522    14    registered

Korea North

  

HUGO BOSS

   513257    14    registered

Ireland

  

HUGO BOSS

   132376    14    registered

Switzerland

  

HUGO BOSS

   482758    14    registered

Portugal

  

HUGO BOSS

   49254    14    registered

Moldavia

  

HUGO BOSS

   482758    14    registered

Poland

  

HUGO BOSS

   66418    14    registered

Italy

  

HUGO BOSS

   513257    14    registered

Kyrgystan

  

HUGO BOSS

   482758    14    registered

Spain

  

HUGO BOSS

   49254    14    registered

Tadzhikistan

  

HUGO BOSS

   513257    14    registered

Liechtenstein

  

HUGO BOSS

   513257    14    registered

Canada

  

HUGO BOSS

   455614    14    registered

Uzbekistan

  

HUGO BOSS

   513257    14    registered

Austria

  

HUGO BOSS

   49254    14    registered

Egypt

  

HUGO BOSS

   513257    14    registered

Great Britain

  

HUGO BOSS

   1298756    14    registered

France

  

HUGO BOSS

   49254    14    registered

Kazakhstan

  

HUGO BOSS

   513257    14    registered

Monaco

  

HUGO BOSS

   513257    14    registered

Liechtenstein

  

HUGO BOSS

   482758    14    registered

Belarus

  

HUGO BOSS

   482758    14    registered

Tadzhikistan

  

HUGO BOSS

   482758    14    registered

Monaco

  

HUGO BOSS

   482758    14    registered

Austria

  

HUGO BOSS

   482758    14    registered

Kyrgystan

  

HUGO BOSS

   513257    14    registered

Spain

  

HUGO BOSS

   482758    14    registered

Portugal

  

HUGO BOSS

   513257    14    registered

Denmark

  

HUGO BOSS

   VR199002905    14    registered

France

  

HUGO BOSS

   482758    14    registered

Morocco

  

HUGO BOSS

   513257    14    registered

Denmark

  

HUGO BOSS

   03.428/1991    14    registered

Armenia

  

HUGO BOSS

   482758    14    registered

Vietnam

  

HUGO BOSS

   513257    14    registered

Australia

  

HUGO BOSS

   461881    14    registered

Finland

  

HUGO BOSS

   125853    14    registered



--------------------------------------------------------------------------------

Appendix 2

Non-exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Hungary

  

HUGO BOSS

   513257    14    registered

Norway

  

HUGO BOSS

   136013    14    registered

Great Britain

  

HUGO BOSS

   49254    14    registered

Sweden

  

HUGO BOSS

   49254    14    registered

Ukraine

  

HUGO BOSS

   513257    14    registered

Switzerland

  

HUGO BOSS

   513257    14    registered

Chile

  

HUGO BOSS

   837205    14    registered

Denmark

  

HUGO BOSS

   49254    14    registered

Singapore

  

HUGO BOSS

   5007/87    14    registered

Belarus

  

HUGO BOSS

   513257    14    registered

Latvia

  

HUGO BOSS

   M16782    14    registered

Israel

  

HUGO BOSS

   68296    14    registered

Czech Republic

  

HUGO BOSS

   513257    14    registered

USA

  

HUGO BOSS

   3,013,444    14    registered

Morocco

  

HUGO BOSS

   482758    14    registered

Kuwait

  

HUGO BOSS

   19657    14    registered

Slovakia

  

HUGO BOSS

   513257    14    registered

Netherlands

  

HUGO BOSS

   49254    14    registered

Ireland

  

HUGO BOSS

   49254    14    registered

Kazakhstan

  

HUGO BOSS

   482758    14    registered

Macedonia

  

HUGO BOSS

   513257    14    registered

Myanmar

  

HUGO BOSS

   4/1183/1998    14    registered

Croatia

  

HUGO BOSS

   482758    14    registered

Finland

  

HUGO BOSS

   49254    14    registered

Uruguay

  

HUGO BOSS

   351755    14    registered

Sudan

  

HUGO BOSS

   513257    14    registered

South Africa

  

HUGO BOSS

   87/3236    14    registered

Australia

  

HUGO BOSS

   647111    14    registered

Algeria

  

HUGO BOSS

   513257    14    registered

Croatia

  

HUGO BOSS

   513257    14    registered

Serbia

  

HUGO BOSS

   513257    14    registered

Japan

  

HUGO BOSS

   2242045    14    registered

Slovakia

  

HUGO BOSS

   482758    14    registered

Spain

  

HUGO BOSS

   513257    14    registered

Uzbekistan

  

HUGO BOSS

   482758    14    registered

Hong Kong

  

HUGO BOSS

   13601/1999    14    registered

Hungary

  

HUGO BOSS

   482758    14    registered

Rumania

  

HUGO BOSS

   513257    14    registered



--------------------------------------------------------------------------------

Appendix 2

Non-exclusive license for watches

 

Country

  

Trademark

   No.    Class   

Status

Slovenia

  

HUGO BOSS

   482758    14    registered

Rumania

  

HUGO BOSS

   482758    14    registered

Germany

  

HUGO BOSS

   1103572    14    registered

Algeria

  

HUGO BOSS

   482758    14    registered

San Marino

  

HUGO BOSS

   513257    14    registered

Andorra

  

HUGO BOSS

   21656    14    registered

Italy

  

HUGO BOSS

   49254    14    registered

Bosnia-Herzegovina

  

HUGO BOSS

   513257    14    registered

France

  

HUGO BOSS

   1414944    14    registered

San Marino

  

HUGO BOSS

   482758    14    registered

Portugal

  

HUGO BOSS

   482758    14    registered

Thailand

  

HUGO BOSS

   Kor333489    14    registered

Germany

  

HUGO BOSS

   1056562    14    registered

Belgium

  

HUGO BOSS

   49254    14    registered

Lithuania

  

HUGO BOSS

   8429    14    registered

Serbia

  

HUGO BOSS

   482758    14    registered

France

  

HUGO BOSS

   513257    14    registered

Luxembourg

  

HUGO BOSS

   49254    14    registered

Italy

  

HUGO BOSS

   482758    14    registered

Vietnam

  

HUGO BOSS

   482758    14    registered

Taiwan

  

HUGO BOSS

   419767    14    registered

Ukraine

  

HUGO BOSS

   482758    14    registered

Germany

  

HUGO BOSS

   49254    14    registered

Benelux

  

HUGO BOSS

   482758    14    registered

Egypt

  

HUGO BOSS

   482758    14    registered

Greece

  

HUGO BOSS

   49254    14    registered

Greece

  

HUGO BOSS

   88319    14    registered

New Zealand

  

HUGO BOSS

   170002    14    registered

Canada

  

HUGO BOSS

   525362    14    registered

Kosovo

  

HUGO BOSS

   4889    14    applied for

Vietnam

  

HUGO BOSS

   4-2011-16013    14    published



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

APPENDIX 3

GAR

General Acceptance Requirements

&

Confidentiality Agreement

 

1

 



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

CONTACTS

SWITZERLAND

MGI LUXURY GROUP S.A.

Engineering

Heinz Steiger

Rue de Nidau 35

CH-2501 Bienne, Switzerland

Tel 41 32/ 329 34 00 / Direct 41 32/ 329 35 10

Email: hsteiger@movado.ch

FAR EAST

Swissam Products Ltd.

Engineering

Raymond Chung

1406 World Finance Centre

North Tower, Harbour City

Tsimshatsui, Kowloon

Hong Kong

Tel (852) 2736-0564 / Direct

E-mail: rchung@movadogroup.com

EDITION

Edited by MOVADO Group Engineering, Switzerland

Languages: English

First Edition 2004

MGI Engineering

December

2004

All rights reserved. No part of this GAR may be reproduced or transferred in any
form or by any means, electronic or mechanical, including photocopying,
recording, or by any information storage and retrieval system, without
permission in writing from MOVADO Group.

 

MGI Engineering

  December 2004

 

2

 



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

TABLE OF CONTENT

 

INTRODUCTION

  5

1.

 

CASE

  7

2.

 

DIAL & HANDS

  16

3.

 

BRACELET

  21

4

 

STRAP

  34

5

 

BUCKLE

  39

6

 

MOVEMENT

  41

7

 

DIAMOND

  42

8

 

PLATING

  45

9

 

COMPLETE WATCHES

  47

10

 

QUALITY

  50

11

 

PRE – SHIPMENT INSPECTION

  54

12

 

CONFIDENTIALITY AGREEMENT

  55  

QUICK CHECK GAR

  58  

GAR UPDATES

  59

 

MGI Engineering

  December 2004

 

3

 



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

 

MGI Engineering

  December 2004

 

 

4

 



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

INTRODUCTION

The purpose of this GAR (General Acceptance Requirements) is to maximize
engineering responsibilities and activities with suppliers. This GAR will help
to encourage and maintain a mutual understanding between Movado Group and
suppliers.

GAR and specifications serve as a guideline and will be updated regularly in
order to give the greatest input for product requirements.

For new product development, Movado Group will, provide for the suppliers,
additional product specifications if necessary.

To assure a good functioning of the engineering, rules and responsibilities as
outlined in this GAR have to be respected by all parties involved.

An important factor is also Modularity. MG requests the supplier to use
standardized components as outlined in this GAR. As a general rule, MG must
approve deviations from those standards.

Suppliers are always requested to sign off on GAR updates, this to avoid
misunderstandings.

CONFIDENTIALITY

This is a confidential document. Under no circumstances are copies to be made
without the written approval of MGI.

The vendor must keep in confidence all designs and technical specifications of
the product line. Under no circumstances is the vendor allowed to show dials and
other materials made for MGI as samples to a third party.

 

MGI Engineering

  December 2004

 

5

 



--------------------------------------------------------------------------------

GAR   HUGO BOSS   WATCHES

 

MGI Engineering

  December 2004

 

 

6

 



--------------------------------------------------------------------------------

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT.



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

12 CONFIDENTIALITY AGREEMENT

THIS AGREEMENT made this      day of                      200 by and between
                                        , a corporation organized and existing
under the laws of                      having offices at
                                         (hereafter called the << Corporation
>>), and Movado Group, Inc., a corporation organized and existing under the laws
of the State of New Jersey, having offices at 650 From Road, Paramus, N. J.
07652 (hereafter called MGI).

12.1 WITNESSETH

Whereas, the parties contemplate establishing a business relationship for the
purpose of the Corporation manufacturing, producing, and supplying to MGI fully
assembled watches and component parts therefore, bearing or to be sold by MGI or
certain of its affiliates under the trademark Hugo Boss or such other trademarks
owned by Hugo Boss Trademark Management Gmbh & Co., which will make it necessary
and desirable that MGI disclose to the Corporation confidential information,
including all knowledge and data which is made available by MGI or developed in
the course of the parties’ business relationship, proprietary to the MGI
(hereinafter called the “Information”) concerning current, future or proposed
watch designs, ideas, prints, sketches, samples, models, drawings,
specifications, production quantities, costs, customers, know how and the like
relating to such product or products or to MGI’s business or potential interest;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties agree:

1. The Corporation, upon receiving the Information from MGI, shall not
communicate such Information to any third party and shall use its best efforts
and take all necessary precautions to prevent inadvertent disclosures of such
Information to any third party.

2. The Corporation shall neither use the Information for its own account nor
circulate it within its own organization except to the extent necessary for:

 

  a)

Negotiations, discussions and consultations with personnel or authorized
representatives of MGI or the Corporation;

 

  b)

Supplying MGI with goods or services at its order;

 

  c)

Preparing bids, estimates and proposals for submission to MGI; and

 

  d)

Any purpose MGI may hereunder authorize in writing

The Corporation agrees that if the Information is circulated pursuant to the
foregoing provisions (a) through (d), any person receiving the Information shall
be directed and required by the Corporation to maintain the Information in
confidence. The Corporation shall use its best efforts and take all necessary
precautions to prevent inadvertent disclosure of the Information and shall not
manufacture or permit any third party to manufacture any goods employing or
adopted from any of such Information or the Trademarks.

3. The obligations of Paragraphs 1 and 2 hereof shall terminate with respect to
any particular portion of the Information when the Corporation can document that
it was in the public domain at the time of its disclosure.

 

MGI Engineering    55    December 2004



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

 

4.

All materials, including, without limitation, documents, drawings, models,
apparatus, sketches, designs, and lists, furnished to the Corporation by or on
behalf of MGI shall remain the property of, and shall be returned upon demand
to, MGI together with all copies made thereof.

 

5.

Because the Information revealed by MGI to the Corporation under this Agreement
is unique and proprietary to MGI and MGI does not have an adequate remedy at law
to protect its interests, the Corporation agrees that MGI shall be entitled to
injunctive relief, in addition to such emedies and relief that would, in the
event of a breach, be available to it.

 

6.

This Agreement shall be construed in accordance with the laws of the State of
New Jersey.

7. In the event this Agreement is also executed by one or more individuals as a
guarantor or guarantors of the performance by the Corporation of its obligations
hereunder, then each of such individual(s) (“Guarantor”) hereby guaranties the
performance by the Corporation of its obligations hereunder, such guaranty being
an absolute and continuing guaranty of erformance, and Guarantor shall be
personally liable for any violation by the Corporation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

MOVADO GROUP, INC.

By:

 

 

Name:

 

 

Title:

 

 

CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

GUARANTOR

By:

 

 

Name:

 

 

 

MGI Engineering    56    December 2004



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

REMARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MGI Engineering    57    December 2004



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

MGI ENGINEERING    58    December 2004



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

GAR UPDATES

 

REF

  

COMPONENT

   ITEM   

GAR UPDATES

REASON

  

DESCRIPTION OF CHANGE

   DATE               

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

 

MGI ENGINEERING    59    December 2004



--------------------------------------------------------------------------------

GAR    HUGO BOSS    WATCHES

 

MOVADO GROUP

ENGINEERING

Nidaustrasse 35 2501 Biel/Bienne Switzerland



--------------------------------------------------------------------------------

- 1 -

 

 

HUGO BOSS Social Standards

 

 

 

1.

Introduction

The following Social Standards stipulate fundamental rights for the employees of
HUGO BOSS and its suppliers and contain guidelines for environmental protection.

They are based on the International Labor Organization Conventions (ILO) and the
United Nations Universal Declaration of Human Rights. It is imperative that all
suppliers comply with them. HUGO BOSS reserves the right to alter these Social
Standards whenever reasonable amendments are necessary.

The requirements and obligations under these Social Standards apply to all
persons employed by the supplier irrespective of whether they are permanent
employees, home workers or have a status that is otherwise comparable to
permanent employment.

The supplier is obliged to duly inform the persons employed about their rights
and duties under the Social Standards and about their rights and duties as
employees under the applicable national law. In addition, he will appoint one of
his employees to be in charge of implementing the Social Standards and will
notify HUGO BOSS of such person’s name.

The supplier will also be obliged to inform his subcontractors and sub-suppliers
about the HUGO BOSS Social Standards and to monitor compliance with them in an
appropriate manner.

The supplier must document in writing all significant activities undertaken to
comply with the Social Standards.

 

2.

Guidelines

 

  2.1

Compliance with National Laws and the Social Standards

The supplier is obliged to comply with the national labor and social welfare
legislation relevant at each of his production locations.

In addition, the Social Standards set the minimum standard to be applied. In the
event that the goals of national legislation coincide with those embodied in the
Social Standards, the provision that provides the greatest protection for
employees shall prevail.

2.2 Child Labor

The supplier undertakes not to employ any children. The minimum age for the
commencement of employment is 15 years; however, no person may commence
employment before he or she has reached the age at which school attendance
ceases to be compulsory. In addition, the supplier must ensure that employees
under the age of 18 do not perform work that is dangerous, in particular work
which would interfere with their education and training or their health or their
physical, mental, intellectual, moral or social development.



--------------------------------------------------------------------------------

- 2 -

 

  2.3

Forced Labor

No person may be employed or compelled to work against his or her will. In
particular, suppliers may in no way use forced laborers, indentured servants,
slaves or prisoners. Employees may not be restricted in their freedom of
movement either during or after working hours.

Employees may only be required to deposit documents with the supplier that the
law requires to be deposited in order to establish and maintain an employment
relationship. Suppliers may not require their employees to furnish a “security
deposit”. Nor may they retain employees’ identification papers. Employees must
be able to terminate their employment at any time by giving due notice.

 

  2.4

Humane Working Conditions

The supplier must respect the personal dignity, privacy and rights of
personality of each individual. All forms of physical, psychological, sexual or
verbal harassment, physical abuse as well as every form of intimidation or
exploitation are prohibited. Disciplinary measures must comply with national
labor law and internationally accepted standards of human rights.

 

  2.5

Prohibition of Discrimination

All employees must receive equal treatment and opportunities regardless of their
race, skin color, gender, age, social, ethnic or national origin, faith,
affiliation with employee organizations (including trade unions), political
opinions, sexual orientation, marital status or any personal disability or any
other personal characteristics.

 

  2.6

Maximum Working Hours and Minimum Annual Leave

Suppliers must comply with the relevant national legislation governing working
hours. In the event that national law contains no such provisions or is less
stringent than the relevant provisions of the ILO Conventions, the normal
working week will be limited to 48 hours. The working week (including overtime)
may not exceed 60 hours. A working day (including overtime) may not exceed 12
hours.

Employees must be allowed at least one uninterrupted day of leave (24 hours)
after six consecutive working days. In addition, every employee is entitled to
the minimum statutory leave entitlement.

 

  2.7

Compensation

The supplier must compensate his employees for their services either in cash or
in kind at the discretion of the employee. Such compensation must be sufficient
to support the employees and their families, but must be in an amount equivalent
to at least as much as the minimum statutory wage applicable in the country
where the production takes place. Salaries and wages must be paid out at least
once a month. Information regarding their employment contracts and pay slips
must be given to employees in writing.

The overtime rates prescribed by law must be paid for overtime worked.



--------------------------------------------------------------------------------

- 3 -

 

Amounts in excess of legally mandated withholding amounts may not be deducted
from the wages of employees without their explicit consent, in particular not
for punitive or disciplinary reasons.

2.8 Health and Safety

The supplier is responsible for the health and safety of his employees at work.
He must provide them with a safe and hygienic working environment and take the
most effective measures possible to prevent accidents and occupational diseases.

Main areas of attention shall be on fire, machinery and chemical safety. Escape
routes and safety exits shall be clearly identified, well-lit and free from
obstructions. Evacuation plans must be prepared and the supplier must conduct
evacuation exercises for employees regularly. Fire-fighting equipment must be
available and personal protection equipment shall be provided for machineries
and handling of hazardous substances. All measures must be documented by the
supplier.

The preceding provisions also apply to recreational areas and accommodation for
employees if the supplier makes such facilities available.

2.9 Freedom of Association and Collective Bargaining

The right of employees to establish or join the organizations of their choice
and conduct negotiations as a group must be respected.

However, in any case a system of Grievance shall be in place for the employees.

 

  2.10

Environmental Protection

The supplier must comply with all environmental rules and regulations that apply
in the country of production. In particular, the procedures and standards
applied in the disposal of waste, the handling and disposal of chemicals and
other hazardous substances as well as in the handling of emissions and waste
water must at least comply with the minimum statutory requirements. The supplier
is required to continuously work on reducing and avoiding environmental
pollution, and to ensure that he uses natural resources as efficiently as
possible.

 

3.

Right to Inspection

The supplier agrees that HUGO BOSS may, at any time, without prior notice verify
during normal business hours that the supplier or its affiliates which produce
for HUGO BOSS are complying with the Social Standards or have compliance
verified by one or more individuals or organizations designated by HUGO BOSS.
HUGO BOSS may choose such inspectors at its sole discretion. Inspectors must
present proof of authorization by HUGO BOSS upon their arrival. As a rule HUGO
BOSS bears the costs of such audits. Notwithstanding the foregoing the supplier
shall bear the costs of any follow up audit if the result of an audit is risky
or insufficient.

 

4.

Sanctions

When imposing sanctions, HUGO BOSS will always consider the circumstances of the
individual case and the seriousness of the violation.

If HUGO BOSS determines that the supplier has violated one of the above
provisions, it will notify the supplier of the violation and, as a rule, grant
him a reasonable time to



--------------------------------------------------------------------------------

- 4 -

 

correct it. The length of time granted for correcting the violation will depend
essentially on the nature of the necessary correction measures. If the supplier
does not correct the violation in spite of being given a reasonable time to do
so, HUGO BOSS may, without further notice, terminate the contractual
relationship with immediate effect and remove all of the materials which were
made available by it for processing.

In addition, HUGO BOSS reserves the right to terminate its business relationship
with the supplier if the supplier commits a serious violation of these Standards
or repeatedly violates these provisions. A serious violation includes in
particular using child labor or forced labor or unreasonably obstructing an
inspection pursuant to paragraph 1 of section 3.

Furthermore, HUGO BOSS reserves the right to claim compensation from the
supplier for damages arising from the violation.

 

  Metzingen,

    

  Date

  

Place and Date

      

  HUGO BOSS

  

Supplier



--------------------------------------------------------------------------------

APPENDIX 4

H U G O B O S S

HUGO BOSS Watches – Contract Financials

 

*

                                                                                
                                                                 

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

   HUGO BOSS    06-Feb-2012            1/1



--------------------------------------------------------------------------------

APPENDIX 5

MONTHLY REPORTS

- preliminary figures -



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

Month
Country

 

Brand/Line/Gender

 

January

 

February

 

March

 

1st
Quarter

 

April

 

May

 

June

 

2nd
Quarter

 

July

 

August

 

September

 

3rd
Quarter

 

October

 

November

 

December

 

4th
Quarter

 

Turnover
Total

 

Share
in %

 

year to
date
previous
year

 

Change
in %

Austria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Austria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Belgium

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bulgaria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Croatia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Cyprus

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Czech Rep.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Denmark

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Finland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

France

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Germany

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Greece

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Hungary

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Iceland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

Ireland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
                 #DIV/0!

Ireland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Israel

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lativa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lithuania

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Luxembourg

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Netherlands

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Norway

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Poland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Portugal

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Russia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Spain

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Sweden

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Switzerland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

Turkey

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Turkey

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

U.K.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Ukraina

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

EUROPE

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

USA

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Canada

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Argentina

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Brazil

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bolivia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Chile

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Colombia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Mexico

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

Venezuela

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Venezuela

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Australia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bangladesh

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

China

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Guam

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Hongkong

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

India

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Japan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Men

                                       

Korea

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Korea

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Myanmer

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Nepal

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

New Guinea

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

New Guinea

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

New Zealand

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Pakistan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Philipines

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Singapore

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Sri Lanka

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Taiwan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Thailand

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Vietnam

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Africa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Africa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Iran

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

Israel

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Israel

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Kuweit

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lebanon

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Marocco

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Mauritius

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Saudi Arabia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

South Africa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Syria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Tunisia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

U.A.E.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Others

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

TURNOVER BRAND/LINE/GENDER PER COUNTRY (in CHF)

 

TOTAL WW

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

Month
Country

 

Brand/
Line/
Gender

 

January

 

February

 

March

 

1st
Quarter

 

April

 

May

 

June

 

2nd
Quarter

 

July

 

August

 

September

 

3rd
Quarter

 

October

 

November

 

December

 

4th
Quarter

 

Sales
Total

 

Share
in %

 

year to
date
previous
year

 

Change
in %

Austria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Austria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Austria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Belgium

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Belgium

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bulgaria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bulgaria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Croatia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Croatia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Cyprus

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Cyprus

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Czech Rep.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Czech Rep.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Denmark

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Denmark

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Finland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Finland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

France

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

France

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Germany

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Germany

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Greece

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Greece

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Hungary

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hungary

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Iceland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iceland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

Ireland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
                 #DIV/0!

Ireland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ireland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Israel

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lativa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lativa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lithuania

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lithuania

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Luxembourg

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Luxembourg

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Netherlands

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Netherlands

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Norway

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Norway

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Poland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Poland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Portugal

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Portugal

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Russia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Russia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Spain

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Spain

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Sweden

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sweden

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Switzerland

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Switzerland

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

Turkey

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Turkey

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Turkey

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

U.K.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.K.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Ukraina

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Ukraina

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

EUROPE

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUROPE

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

USA

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

USA

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Canada

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Canada

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Argentina

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Argentina

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Brazil

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Brazil

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bolivia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bolivia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Chile

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Chile

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Colombia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Colombia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Mexico

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mexico

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

Venezuela

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Venezuela

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Venezuela

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICA

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Australia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Australia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Bangladesh

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Bangladesh

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

China

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

China

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Guam

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Guam

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Hongkong

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Hongkong

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

India

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

India

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Japan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Japan

 

BOSS Orange Men

                                       

Korea

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Korea

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Korea

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Myanmer

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Myanmer

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Nepal

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Nepal

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

New Guinea

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

New Guinea

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Guinea

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

New Zealand

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

New Zealand

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Pakistan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Pakistan

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Philipines

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Philipines

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Singapore

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Singapore

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Sri Lanka

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Sri Lanka

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Taiwan

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Taiwan

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Thailand

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Thailand

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Vietnam

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Vietnam

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASIA / OCEANIA

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Africa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Africa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Africa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Iran

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Iran

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

Israel

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Israel

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Israel

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Kuweit

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Kuweit

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Lebanon

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Lebanon

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Marocco

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Marocco

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Mauritius

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Mauritius

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Saudi Arabia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Saudi Arabia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

South Africa

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

South Africa

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Syria

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Syria

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Tunisia

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Tunisia

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

U.A.E.

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

U.A.E.

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Others

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Others

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!

Travel Retail

 

BOSS Black Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Black Men

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Total

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Women

        0         0         0         0   0   #DIV/0!     #DIV/0!

Travel Retail

 

BOSS Orange Men

        0         0         0         0   0   #DIV/0!     #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
  #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLE EAST

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

SALES BRAND/LINE/GENDER PER COUNTRY (in Pieces)

 

TOTAL WW

 

Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Black Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Total

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Women

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WW

 

BOSS Orange Men

  0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   0   #DIV/0!  
0   #DIV/0!    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

TURNOVER PER COUNTRY/CUSTOMER (in CHF)

 

Month

Country

  

Customer

  Jan     Feb     March     1st
Quarter     April     May     June     2nd
Quarter     July     Aug     Sept     3rd
Quarter     Oct     Nov     Dec     4th
Quarter     Turnover     Share
in %     year to
date
previous
year     Change
in %  

Austria

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Austria

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Austria

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

….

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EUROPE

  

Customer

    0        0        0        0        0        0        0        0        0   
    0        0        0        0        0        0        0        0       
#DIV/0!        0        #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

USA

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

USA

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

USA

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

AMERICA

  

Customer

    0        0        0        0        0        0        0        0        0   
    0        0        0        0        0        0        0        0       
#DIV/0!        0        #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Australia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Australia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Australia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   



--------------------------------------------------------------------------------

TURNOVER PER COUNTRY/CUSTOMER (in CHF)

 

Sri Lanka

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Sri Lanka

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Sri Lanka

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

ASIA / OCEANIA

  

Customer

         0             0             0             0             0             0
            0             0             0             0             0        
    0             0             0             0             0             0   
     #DIV/0!             0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Africa

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Africa

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Africa

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

MIDDLE EAST

  

Customer

     0         0         0         0         0         0         0         0   
     0         0         0         0         0         0         0         0   
     0         #DIV/0!         0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

        0         0         0            0         0         0            0   
     0         0            0         0         0            0         #DIV/0!
        0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Quarterly cum.

        0         0         0         0                        

 

 

    

 

 

    

 

 

    

 

 

                



--------------------------------------------------------------------------------

SALES PER COUNTRY/CUSTOMER (in Pieces)

 

Month

Country

  

Customer

  Jan     Feb     March     1st
Quarter     April     May     June     2nd
Quarter     July     Aug     Sept     3rd
Quarter     Oct     Nov     Dec     4th
Quarter     Sales     Share
in %     year to
date
previous
year     Change
in %  

Austria

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Austria

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Austria

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Belgium

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bulgaria

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Croatia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Cyprus

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

….

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Czech Rep.

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Denmark

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Finland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

France

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Germany

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Greece

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hungary

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Iceland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ireland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Israel

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lativa

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Lithuania

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Luxembourg

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Netherlands

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Norway

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Poland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Portugal

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Russia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Spain

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Sweden

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Switzerland

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Turkey

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

U.K.

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Ukraina

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EUROPE

  

Customer

    0        0        0        0        0        0        0        0        0   
    0        0        0        0        0        0        0        0       
#DIV/0!        0        #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

USA

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

USA

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

USA

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Canada

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Argentina

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Brazil

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bolivia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Chile

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Colombia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Mexico

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Venezuela

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

AMERICA

  

Customer

    0        0        0        0        0        0        0        0        0   
    0        0        0        0        0        0        0        0       
#DIV/0!        0        #DIV/0!        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Australia

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Australia

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Australia

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Bangladesh

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

China

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Guam

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Hongkong

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

India

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Japan

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Korea

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Myanmer

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Nepal

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Guinea

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

New Zealand

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Pakistan

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Philipines

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

Travel Retail

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

abc…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

Singapore

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   

…

  

…

          0              0              0              0        0        #DIV/0!
         #DIV/0!   



--------------------------------------------------------------------------------

SALES PER COUNTRY/CUSTOMER (in Pieces)

 

Sri Lanka

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Sri Lanka

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Sri Lanka

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Taiwan

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Thailand

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Vietnam

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

ASIA / OCEANIA

  

Customer

         0             0             0             0             0             0
            0             0             0             0             0        
    0             0             0             0             0             0   
     #DIV/0!             0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Africa

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Africa

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Africa

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Iran

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Israel

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Kuweit

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Lebanon

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Marocco

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Mauritius

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Saudi Arabia

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

South Africa

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Syria

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Tunisia

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

U.A.E.

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

Travel Retail

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

abc…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

Others

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!   

…

  

…

              0                  0                  0                  0        
0         #DIV/0!            #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

MIDDLE EAST

  

Customer

     0         0         0         0         0         0         0         0   
     0         0         0         0         0         0         0         0   
     0         #DIV/0!         0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

        0         0         0            0         0         0            0   
     0         0            0         0         0            0         #DIV/0!
        0         #DIV/0!         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Quarterly cum.

        0         0         0         0                        

 

 

    

 

 

    

 

 

    

 

 

                



--------------------------------------------------------------------------------

QUARTERLY REPORTS

- final figures -



--------------------------------------------------------------------------------

LICENSE FEE REPORT (in CHF)

 

Calculation of Fees

   1st
Quarter      2nd
Quarter      3rd
Quarter      4th
Quarter      TOTAL  

TURNOVER

                 0   

* License Fee

     0         0         0         0         0   

Corrections

                 0   

LICENSE FEE Remittance

     0         0         0         0         0   

TURNOVER (exclusive US Turnover but inclusive US travel retail turnover)

                 0   

* Media Fee

     0         0         0         0         0   

Corrections

                 0   

MARKETING FEE Remittance

     0         0         0         0         0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL REMITTANCE

     0         0         0         0         0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU WORLDWIDE + REGION (in PIECES)

Worldwide - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces
(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU WORLDDWIDE + REGION (in PIECES)

 

Americas - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces
(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25                      26   
                  27                      28                      29            
         30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU WORLDDWIDE + REGION (in PIECES)

 

Europe - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces
(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU WORLDDWIDE + REGION (in PIECES)

 

Asia - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces

(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU WORLDDWIDE + REGION (in PIECES)

 

Middle East / Africa - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces

(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU PER COUNTRY (in PIECES)

 

GERMANY - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces

(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU PER COUNTRY (in PIECES)

 

US - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces

(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

ETC



--------------------------------------------------------------------------------

BESTSELLER LIST BY SKU PER COUNTRY (in PIECES)

 

CHINA - Bestseller

 

    

Article-Number

  

Family

  

Collection

  

Pieces

(all colours)

  

Strap/Bracelet

  

Dial Colour

  

Movement

1             0          2             0          3             0          4   
         0          5             0          6             0          7         
   0          8             0          9             0          10             0
         11             0          12             0          13             0   
      14             0          15             0          16             0      
   17             0          18             0          19             0         
20             0          21             0          22             0          23
            0          24             0          25             0          26   
         0          27             0          28             0          29      
      0          30             0         

etc



--------------------------------------------------------------------------------

<legal entity name>   APPENDIX 6

The information requested below shall be based on and reconcilable with the
statutory accounts of the legal entity for the fiscal years No. 1 to No. n

Table 1

 

     Year 1    Year 2    Year…      local currency    CHF    local currency   
CHF    local currency    CHF

Gross Sales made with HUGO BOSS products

                 

Deductions for HUGO BOSS products

                 

- returns

                 

- rebates

                 

- bonuses

                 

Net sales I (made with HUGO BOSS products)

                 

- cash discounts

                 

- other *)

                 

Net sales (made with HUGO BOSS products)

                 

 

*)

If “other” represents more than 10 % of all deductions, please specify this
position by amount and describe it.

Table 1a

 

     Year 1    Year 2    Year…      local currency    CHF    local currency   
CHF    local currency    CHF

Net Sales made with HUGO BOSS products

                 

Net Sales made with Importers

                 

Net Sales made with Distributors

                 

Net Sales made in Wholesale Channel (sales to Retailers)

                 

Net Sales made in Retail Channel (sales to End-Consumers)

                 

Net Sales made with HUGO BOSS owned stores

                 

Net Sales made with Online Stores (sales to Online Retail)

                 

Net Sales made with Licensee’s own stores

                 

Net sales I (made with HUGO BOSS products)

                 

Net Sales (has to correspond to the figures stated in the financial accounting)

                 

Table 2

 

     Year 1    Year 2    Year…      local currency    CHF    local currency   
CHF    local currency    CHF

All net sales are made with HUGO BOSS products

                 

(Net) Sales to affiliated enterprises (such as subsidiaries), participations and
associated enterprises

                 

- thereof to

                 

<entity n1>

                 

<entity n2>

                 

<entity nn>

                 



Table 3

 

     Year 1    Year 2    Year…      local currency    CHF    local currency   
CHF    local currency    CHF

Accruals relating to HUGO BOSS

                 

indicate type of accrual

                 

- thereof contained in the deductions above

                 

indicate type of deductions

                 

Table 4

 

     Year 1    Year 2    Year…      local currency    CHF    local currency   
CHF    local currency    CHF

All sales are made with HUGO BOSS products

                 

Marketing expenses related to HUGO BOSS

                 